Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 1 of 63 Page ID #:24




           Exhibit A
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 2 of 63 Page ID #:25
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 3 of 63 Page ID #:26
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 4 of 63 Page ID #:27




                    MEMORANDUM OF UNDERSTANDING
             BETWEEN THE SUPERTOR COURT OF CALIFORNIA,
     COUNTY OF SAN BERNARDINO, AND THE SERVICE EMPLOYEES
          INTERNATIONAL UNION, LOCAL 721 CONCERNING
                              EMPLOYEES IN THE
      OFFICIAL COURT REPORTER. AND SUPPORT SERVICES UNITS
                                    2015 - 2019



                                              LOCAL 7Z1

                                               Agi
                                              SEIU
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 5 of 63 Page ID #:28




                           MEMORANDUM OF UNDERSTANDING
                                    2015 - 2019

                                 TABLE OF CONTENTS


   ARTICLE         TOPIC                                                  PAGE

   PREAMBLE                                                                       1

   ARTICLE 1. RECOGNITION                                                         1

   ARTICLE 2. ACCESS TO PERSONNEL RECORDS                                     1

   ARTICLE 3. ACCESS TO WORK LOCATIONS BY SEN, LOCAL 721                       1

   ARTICLE 4. ACCIDENTAL DEATII AND DISMEMBERMENT                             2

   ARTICLE 5. AGENCY SHOP                                                     2

   ARTICLE 6. AUT'HORIZED EMPLOYEE REPRESENTATIVES                            4

   ARTICLE 7. BENEFIT PLAN                                                    5

   ARTICLE 8. BILINGUAL COMPENSATION                                          8

   ARTICLE 9. CATASTROPHIC LEAVE                                              8

   ARTICLE 10. CLASSIFICATION                                                10

   ARTICLE 1L DEMOTIONS                                                      10

   ARTICLE 12. DISCIPLINE AND GRIEVANCE PROCEDURE                            11

   ARTICLE 13. DISASTER SERVICE wokumts                                      15

   ARTICLE 14. DUAL APPOINTMENTS                                             15

   ARTICLE 15. ELECTRONIC FUND TRANSFER                                      15

   ARTICLE 16. EMPLOYEE RIGHTS                                               15

   ARTICLE 17. EMPLOYEER PAYROLL SYSTEM                                      16

   ARTICLE 18. EXPENSE REIMBURSEMENT                                         16

   ARTICLE 19. EXTRA-HELD EMPLOYMENT                                         16

   ARTICLE 20. FIT FOR Dirn(                                                 17

   ARTICLE 21. FULL UNDERSTAND1NG, MODIFICATION AND WAIVER                   17

  ARTICLE 22. FURLOUGHS                                                      17
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 6 of 63 Page ID #:29



    ARTICLE 23. IMPLEMENTATION                                                17

    ARTICLE 24. JOB SHARING                                                   18

   ARTICLE 25. LABOR-MANAGMENT COMMITTEE                                      18

   ARTICLE 26. LAYOFF                                                         19

   ARTICLE 27. LEAVE PROVISIONS                                               22

   ARTICLE 28. LIFE INSURANCE                                                 31

   ARTICLE 29. MEAL PERIODS                                                   31

   ARTICLE 30. MANAGEMENT RIGHTS                                              32

   ARTICLE 31. MERIT ADVANCEMENTS                                             32

   ARTICLE 32. NONDISCRIMINATION                                              33

   ARTICLE 33. OBLIGATION TO SUPPORT                                          33

   ARTICLE 34. OVERTIME                                                       33

   ARTICLE 35. PART-TIME                                                      35

   ARTICLE 36. PAY PERIOD                                                     35

   ARTICLE 37. PAYROLL DEDUCTIONS                                             35

   ARTICLE 38. PAYROLL ERRORS                                                35

   ARTICLE 39. PROBATIONARY PERIOD                                           35

   ARTICLE 40. PROMOTIONS                                                    36

   ARTICLE 41, PROVISIONS OF LAW

   ARTICLE 42. REALTIME DIFFERENTIAL                                         36

   ARTICLE 43. RECRUITMENTIRETENTION SALARY ADJUSTMENT                       36

   ARTICLE 44. RE-EMPLOYIV1ENT                                               37

   ARTICLE 45. RELOCATION                                                    37

   ARTICLE 46. RENEGOTIATION                                                 38

   ARTICLE 47. REST PERIODS                                                  38

   ARTICLE 48. RETIREMENT SYSTEM CONTRIBUTIONS                               38

  ARTICLE 49. RETURN-TO-WORK COMPENSATION                                    39

  ARTICLE 50. SALARY ADJUSTMENTS                                             41

  ARTICLE 51. SALARY RATES AND STEP ADVANCEMENTS                             41
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 7 of 63 Page ID #:30



   ARTICLE 52. SPECIAL ASSIGNMENT COMPENSATION                                41

   ARTICLE 53. STANDARD TOUR OF DUTY                                          42

   ARTICLE 54. STATE DISABILITY INSITRANCE                                    43

   ARTICLE 55. TEMPORARY PERFORMANCE OF HIGHER-LEVEL DUTTES                   43

   ARTICLE 56. TERM                                                           44

   ARTICLE 57. TRANSFERS                                                      44

   ARTICLE 58. TUITION REIMBURSEMENT AND MEMBERSRIP DUES                      44

   ARTICLE 59. UNIFORMS                                                       45

   ARTICLE 60. UNION EDUCATION AND RELEASE TIME                               45

   ARTICLE 61. USE OF BULLETIN BOARDS                                         46

   ARTICLE 62. USE OF COURT RESOURCES                                        46

   ARTICLE 63. VOLUNTARY TIME UFF                                            46

   ARTICLE 64. WORK mskurnoN                                                 47

   APPENDIX A                                                                48

   APPENDIX B                                                                49

   APPENDIX C                                                                50

   APPENDIX D                                                                51

   APPENDIX E                                                                52
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 8 of 63 Page ID #:31



                                   2015 - 2019
                        MEMORANDUM OF UNDERSTANDING
      BETWEEN     SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO,
                                      AND
               SERVICE EMPLOYEES INTERNATIONAL UNION, LOCAL 721
                     CONCERNING      EIVTPLOYEES IN THE
              OFFICIAL COURT REPORTER AND SUPPORT SERVICES UNITs


    PREAMBLE

   The parties to this Agreement affinn their mutual commitment to the goals of effeetive and efficient public
   service, high employee morale, sound and responsible management of Court business, and arnicable
   employer-employee relations. The parties acknowledge that productivity improvement can only be
   achieved as a by-product to valuing people.

   The parties encoura.ge the highest possible degree of friendly ceoperative relationships between their
   respective representatives at all levels and with and between all employees.

   ARTICLE 1.                       RECOGNITION

   The Superior Court of California, County of San Bernardino, hereinafter referred to as "Court," recognizes
   the Service Employees International Union, Local 721 certified an April 08, 2015, hereinafter referred to as
   "SEIU" as the exclusive recognized employee organization for the employees in the employee
   classifications comprising seid Units as listed in Appendix D hereof, as well as employees in such classes as
   may be added to these Units hereafter by the Court.

   ARTICLE 2.                       ACCESS TO PERSONNEL RECORDS

   Personnel records are confidential and access to personnel records of the employee shall be limited to the
   Director of Human Resources and the Court Executive Officer or their authorized representatives.
   Employees currently employed by the Court, andfor their representatives, designated by the employee in
   writing, will be allowed to review die employee's personnel records during regular business hours.

   Letters of reference and other matters exempted by law shall be excluded from die right of inspection by the
   employee.

   Negative information may be purged from the personnel records, subject to legal constraints, at the sole
   diseretion of the Court Executive Officer or upon the request of the employee and upon approval of the
   Court Executive Officer and the employee shall be so notified. Employees desiring to review such records
   shall make such request in writing at least twenty-four (24) hours in advance to the Director of Human
   Resources or hisiher designee.

  ARTICLE 3.                        ACCESS TO WORK LOCATIONS BY SEIU

  The parties recognize and agree in order to maintain good employee relations, it is necessary for
  Representatives of SEIU to confer with Court employees during working hours.

  Therefore, SEIU Representatives sha 11 be granted access to work locations during regular worlcing hours to
  investigate and process grievances or appeals. SEIU Representatives shall be granted access upon
  submitting a notice to the Court Executive Officer or designee at least twenty-four (24) hours prior to
  entering a work location and alter advising of the generell nature of the business. Ilowever, the Court
  Executive Officer or designee may deny access or terrninate access to work locations if in their judgrnent it
  is deemed that the visit would interfere with the efficiency, safety, or security of Court operations, The
  Court Executive Officer shall not unreasonably withhold timely access to work locations. The Court
                                                      1
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 9 of 63 Page ID #:32



    Executive Officer shall ensure that there is at all times someone designated who shall have full authorie to
    approve access, If a request is denied, the Court Executive Officer or designee shall establish a mutually
    agreeable time for access to the employee.

   SEN Representatives granted access to work locations shall Bina such visits to a reasonable period of time,
   taking into consideration the nature of the grievance or appeal.

   The Court Executive Officer or designee may mutually establish with the SEIU Representative reasonable
   Limits as to the number of visits authorized with the same employee an the same issue, and reasonable Limits
   as to the number of employees who may participate in a visit when several employees are affected by a
   specific issue. The Court shall not unduly interfere with SEIU's right to access work locations.

   SEM Representatives shall be permitted the use of available meeting spaces during regular working hours
   to conduct meetings. SEIU Representatives shall be granted access upon submitting a notice to the Court
   Executive Officer of designee at least fourteen (14) calender days ptior to the date of the proposed
   meeting.

   ARTICLE 4.                       ACCIDENTAL DEATH AND DISMEMBERMENT

   Any employee may purchase amounts of Aeeidento' Death and Dismembennent Insurance coverage for
   themselves and dependents through payroll deduction according to the following schedule:


                                                     DEPENDENT COVERAGE
      EMPLOYEE COVERAGE                SPOUSE/DOM. PARTNER         EACH CHELD
            $10,000                            $ 5,000                $3,125
                 $25,000                           $12,500                            $6,250
                 $50,000                           $25,000                            $12,500
                $100,000                           $50,000                            $25,000
                $150,000                           $75,000                            $25,000
                $200,000                          $100,000                            $25,000
                $250,000                          $125,000                            $25,000


   The Court agrees to provide these benefits subject to carrier requirements. Selection of the insurance
   provider(s) and the method of computing premiums shall be within the sole discretion of the Court.

  New employees shall become eligible to participate in these programs an the start of the pay period
  following completion of (one thousand forty) 1040 service hours of satisfactory service.

  Note: All persons eligible for the foregoing programs of insurance will be covered for the insurance an the
  date the insurance becomes effective, or in the case where the employee is absent an the date the insurance
  becomes effective because of illness, the insurance will commence an die date of return to work.

  ARTICLE 5.                       AGENCY SHOP

  As a condition of new or continued employment, all employees shall become a member of SEID er pay to
  SEIU an agenvy fee or fair spare fee while SM" serves as their exclusive bargaining representative over
  wages, benefits and working conditions. New employees have five (5) working days following the initial
  date of employment to fully execute the dues authorization form of and return said form to Human
  ResoureesfPayroll. If the form is not completed properly or retumed within five (5) working days, service
                                                      2
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 10 of 63 Page ID #:33



    fees at the full member dues rate will be deducted from the employee's regular bi-vteekly pay, Excepted
    from the above are extra-help employees.

    All dues and fees withheld by the Court shall be transmitted to the SEIU Officer designated in writing by
    SEIU as the person authorized to receive such funds, at the address specified.

    No unit member shall be required to join SEIU or to make an agency fee payment if the unit member has
    actual, verified religious objections, or is a member of a bona fide religion, body, or sect which has
    historically hold conscientious objections, to joining or financially supporting employee organizations; this
    exemption shall not be granted unless and until such unit member has verified the specific circumstances.
    Such employee must instead arrange with SEIU to satisfy his/her obligation by donating the amount
    equivalent to member dues to a non-labor, non-religion charitable fand, tax-exempt under Section 501(cX3)
    of the Irrtemal Revenue Code (1RC), Chosen by the employee, from the following: County Employees
    Combined Giving Campaigre Teddy Bear Tymes; the Salvation Anm., Children's Fund. SEN shall be
    responsible for daterminations under this paragraph and will notify the Court regarding deductions and
    transmissions of dues and fees accordingly.

    The Court shall deduct an amount equat to SEIU's biweekly dues and remit that amount to SEIU if an
    employ-ee has not authorized payroll deduction of such fee and SEIU certifies to the Court that such
    employee hes not made payment to SEIU nor made arrangements with SEIU to satisfy his or her
    obligation by donating the equivalent amount of dues as specified above.

    SEIU shall be fully responsible for expending funds received under this Article consistent with all legal
    requirements for expenditures of employee dues, which are applicable to public sector labor organizations,

    The Court shall not be obligaxed to gut into effect any new, changed, or discontinued deduction until
    written notification is submitted to the Court's Human Resources/Payroll Department in sufficient time to
    permit normal processing of the change of deduction.

   SEIU shall keep an adequate itemized record of its financial transactions and shall make available
   annually to the Court, upon request, a copy of financial reports required under or referred to in the Labor-
   Management Disclosure Act of 1959 or Government Code Section 3546.5.

   The arrangement shall be null and void if rescinded by a vote of employees in the unit Pursuant to the
   Trial Court Employment Protection and Governance Act Section 71632.5(b).

   SERI% indemnity and liability obligation is more fully set forth as follows:

       (a) SEN shall defend, indemnify and hold harmless the Superior Court of California, County of San
           Bernardino and its Officers and employees from any claim, loss, and liability, cause of action or
           administrative proceeding arising out of the Operation of this Article. upon commencement of
           such legal action, administrative proceeding, or claim, SEIU shall have the right to decide and
           determine whether any claim, administrative proceeding, liability, suit or judgment made or
           brought against the Court or its Officers and employees because of any application of this Article
           shall not be compromised, resisted, defended, tried or appealed. Any such decision an the patt of
           SEIU shall not dirninish SEM% defense or/and indemnification obligations under this Agreement.

       (b) The Court, immediately upon, receipt of notice of such claim, proceeding or legal action shall
           inform SEIU of such action, provide SEIU 'with all information, documents, and assistance
           necessary for SEIU defense or settlement of such action and fully cooperate with SEIU in
           providing all necessary employee witnesses and assistance neeessary for said defense. The cost of
           any such assistance shall be paid by SEIU.

                                                        3
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 11 of 63 Page ID #:34



    Maintenance of Membership

    In the event that the U.S. Supreme Court rules that Agency Shop is             this Memorandum of
    Understanding shall be amended to provide for a Maintenance of Metnbership provision which shall read
    in full as follows:

    Employees who have authorized Union dues deductions at such time of a Supreme Court decision shall
    continue to have dues deductions or at any time subsequent to a Supreme Court decision shall continue to
    have such dues deduction made by the Court during the term of this MOU; provided, however, that any
    employee in the Unit may terminate such Union dues during the thirty (30) day period commencing
    ninety (90) days before the expiration of the MOU by notifying the Union of their termination of the
    Union dues deduction. Such notification shall he certifted mail and should be in the forms of the fetter
    containing the following information: employee name, employee number, job classification, departrnent
    name and which dues deductions are to be cancelled. The Union will provide to the Court with the
    appropriate documentation to process these membership dues cancellations within ten (10) business days
    after the close of the withdrawal period.

    ARTICLE 6.                        AUTHORIZED EMPLOYEE REPRESENTAMES

    Section 1. Authorized Employee Representatives

    SEIU may designate employees as authorized employee representatives (stewards) or alternates to represent
    employees in the processing of grievances or during disciplinary proceedings subject to the following rules
    and procedures:

   (a) SEIU may designate one (1) authorized employee representative in e,ach bargaining unit of the
       following geographic locations for which the Court maintains a work force: Fontana, Barstory, Joshua
       Tree, Juvenile and Court Tecimology, Child Support Division, and Records Center. SEIU shall be
       entitled to designate one (1) altemate for each authorized employee representative; provided, that these
       alternates shall be located at the same major geographic location as their appropriate representative.
       SEIU may designate two (2) authorized employee representatives in each bargaining unit of the
       following geographic locations for which the Court maintains a work force: San Bemardino Justice
       Center, San Bemardino Historie, Victorville and Ranch° Cucamonga. SEIU shall be entitled to
       designate one (1) altemate for each bargaining unit in each of the geographic locations of San
       Bernardino Justice Center, San Bernardino Historie, Victorville and Raneho Cucamonga.
   (b) 1f there is no employee representative in the unit at the work location, representation may be provided
       by an employee representative from another SEIU Unit.
   (c) SEIU will designate only employees who have obtained regular status.

   (d) SEIU shall file with the Court Executive Officer a written list of all employees designated as authorized
       employee representatives and altemates, such list to be kept current by SEIU.
   (e) Time spent during regularly scheduled work hours by an authorized employee representative or
       altemate in representing an employee shall only be compensated by the Court at such representative's or
       alternate's base rate of pay.

   (f) Court vehicles and supplies may not be used unless authorized by the Court. Court telephones and e-
       mail rnay not be used in implementing the provisions of this Article if such use would unduly interfere
       with the efficiency, safety, or security of the Court operations and result in telephone costs to the Court.
   Section 2. Handling of Grievances and Disciplinary Proceedings



                                                         4
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 12 of 63 Page ID #:35



    (a) At the request of an employee, an authorized employee representative or alternate may investigate a
        formal grievance and represent the employee at the resulting proceedings or represent the employee
        during disciplinaty proceedings.
    (b) Prior to participating in a grievance or disciplinary proceeding, the authorized employee representative
        or alternate and affected employee shall First obtain authorization from their immediate supervisor. The
        immediate supervisor may deny such request if it is deemed that such a request would unduly interfere
        with the efficiency, safety, er security of Court operations. If the request is denied, the immediate
        supervisor will establish an alternate time convenient to the Court and employees when the authorized
        employee representative or alternate and affected employee can reasonably expect to be released from
        their work assignment. A denial of permission will automatically constitute an extension of the time
        limits established in the Grievance Procedure equal to the amount of the delay.
    (c) Employees zaust use the authorized employee representative or alternate assigned to their geographic
        location and representation unit, except as otherwise provided herein.

    ARTICLE 7.                       BENEFIT PLAN

    (a) Employees in a regular position scheduled and paid for a minimum of forty (40) hours per pay period
        are eligible to receive the benefits of this section.

    (b) The biweekly amount of the Court-provided Benefit Plan shall be two hundred dollars [$200.00
        (retirement-earnable)] per pay period.

   (c) A non retirement-earnable medical and dental subsidy for employees enrolled in the corresponding
       plan:

   For the period commencing July 1, 2015, through April 30, 2016, the Court will provide a medical
   subsidy which is equivalent to forty-five percent (45%) of the lowest HMO Employee Only Plan [but not
   less than eighty dollars ($80.00) per pay period].

   The dental subsidy will be equivalent to one hundred percent (100%) of the Dental PPO Employee Only
   Plan [but not less than twenty dollars ($20.00) per pay period]. The medical and dental subsidies will be
   applied prior to the Court-provided benefit plan of two hundred dollars ($200.00).

   The Court shall provide the following subsidies for employees who enroll in HMO medical benefit plans
   for all ernployee groups on a per-pay period basis:

        Effective upon               January 2017                January 2018                January 2019
     ratification of MOU
    48.2% of the medical         51.5% of the medical       53.1% of the medical         54.8% of the medical
         premium cost                premium cost              premium tost                  premium cost

   Effective upon ratification of this MOU, the Court shall provide a subsidy amount for all PPO plans on a
   per-pay period basis for all employee groups equivalent to the Kaiser subsidy amounts.

   (d) Under no circumstances will the monetary value of the Benefit Plan be prorated.

   (e) Employees may choose to opt out of the dental plan.

   (f) Eligible employees shall be provided with a Benefit Plan established under Section 125 of the Internat
       Revenue Code. The purpose of the Benefit Plan is to provide employees with a choice between pre-tax
       and alter-tax payroll deductions for health insurance, dental insurance, Vision insurance, voluntary life
       (to the 1RS-specified limit) and accidental death and dismemberment insurance premiums. The amount

                                                        5
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 13 of 63 Page ID #:36



        of the pre-tax salary reduction or after-tax payroll deduction must be equal to the required insurance
        premium. Any remaining Benefit Plan dollars are taxable cash to the employee.

    (g) Under this benefit, the Court will make available the existing health, dental, voluntary life (to the extent
        permitted by 1RS) and accidental death and dismemberment insurance progrants currently maintained
        for Unit employees or any other program(s) mutually agteed upon by the parties. All eligible
        employees raust enroll in one health plan offered by the Court. Participation in voluntary life and
        ae-cidental death and dismemberment insurance is voluntary. Employees who fall to elect health plan
        coverage will be automatically enrolled in the health plan with the lowest high-option biweekly
        premium rates available to them based on the geographical location of their primary residence. There
        are two (2) exceptions to the rote requiring enrollment in one of the Court's health piens:

            (1) Employees eligible for the Benefit Plan who are also enrolled in a comparable group health
                 plan sponsored by another employer er a Covered California plan may elect to discontinue
                enroliment in their Court-sponsored health plan. Employees who make the election will
                receive the amount of the Benefit Plan dollars not applied to other eligible benefits as taxable
                cash. Employees who opt out of the medical and dental plan are not eligible to receive the
                medical and/or dental subsidies. Employees may elect to opt out of Court-sponsored health
                plan coverage within sixty (60) calendar days of becoming eligible for the Benefit Plan. The
                rules and procedures for electing to opt out of Court-sponsored health plan coverage will be
                established and administered by the Court's Human Resources Department. (The Court will
                designate same election opt-out periods as those designated by the County.) All employees
                electing to opt out must provide verification of other comparable group health plan coverage no
                less frequently than annually.

                Employees who voluntarily- er involuntarily lose their other group health plan coverage must
               make application to enroll in one of the Court-sponsored health plans within sixty (60) calendar
               days. If the loss is due to a qualifying event in accordance with Section 125 of the Internat
               Revenue Code, and the employee notifies the Court of the loss within the sixty (60) day period,
               the employee may enroll in the premium conversion option of the Benefit Plan. Employees,
               who lose their other group health coverage as a result of a non-qualifying IRC Section 125
               event andior fall to notify the Court of their lass of group coverage within sixty (60) calendar
               days, will not be provided with the premium conversion option of the Benefit Plan. These
               employees will be required to pay their health insurance premiurns an an alter-tax Basis until a
               subsequent Court open-enroliment period for the Benefit Plan is hold, Employees who lose
               their other group health coverage have the option of adding their eligible dependents upon
               enrolling in eine of the Court's health plans. If the employee elects to not enroll their eligible
               dependents at this time, their eligible dependents may only be added at a subsequent annual
               open-enrollment period. There must be net break in the employee's health plan coverage
               between the termination date of the other employer group coverage and enroliment in a Court
               health plan.

           (2) An eligible employee whose spouse is also an eligible Court employee may elect coverage as
               a dependent on their spouse's Court health and/or dental insurance plan in lieu of individual
               employee coverage. Such elections must be made within sixty (60) calendar days of the
               employee's or spouse's eligibility for Court health and dental insurance. Request for an
               exception must be submitted in writing on an appropriate form approved by the Court.
               Change will become effective an the first day of the pay period following the receipt and
               approval of all appropriate documentation.

   (h) Eligible employees may elect to enroll their dependents upon initial eligibility for health and dental
       insurance. Tbereafter, newly eligible dependents may be enrolled within sixty (60) days of obtaining
       dependent Status, such as birth, adoption er marriage. Notification must be submitted to the Court's
       Human Resources Department in aceordance with procedures adopted by the Court. Employees with

                                                         6
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 14 of 63 Page ID #:37



        health and dental dependent coverage must maintain such cov eragee during the Plan Year. Dependent(s)
        may be removed mid-Plan year for the following: (1) Dependent(s) become ineligible for coverage
        under the insurance plan eligibility rules, e.g. divorce or over- aged dependent, (2) employee has an
        eligible change ln status, e.g. soss or gain of spouse's ernployrnent, or (3) dependent(s) coverage is
        entirely paid on an after-tax Basis through prima deduction. Premiums for coverage will be
        automatioally deducted from the employee's pay warrant. Under no circumstances will the insurance
        premiums be prorated.

    (i) Election of pre-tax and after-tax payroll deductions shall be made in a manner, time period, and on such
         forms as are provided by the Court's Human Resources Department.

    (i) Flexible Spending Accounts

            (1) The Court will of er the IRS Section 125 plan Flex Spending Account-Healthcare (hereinafter
                HC) to employees in regular positions and receiving a minimum of forty (40) hours per pay
                period or on an approved leave designated as Family Medical Leave, The Court will pay the
                administrative fees. For employees eleeting to participate in the plan, the minimum required
                deduction will be ten dollars ($10,00) per pay period and the maximum atlowable deduction
                will be pursuant to the IRS Regulations.

           (2) Employees in regular positions and receiving a minimum of forty (40) hours of pay per pay
               period or on an approved leave designated as Family Medical Leave are eligible to participate
               in the Flex Spending Account-Dependent Care (hereinafter DCAP). DCAP allows eligible
               employees to elect to receive dependent care assistance benefits, which are excludable from
               gross income under Sections 129 and 125 of the Internat Revenue Code, as amended, and shall
               be construed to comply with said Code Sections and to meet the requirements of any other
               applicable provision of law. DCAP exclusions from gross income do not affect compensation
               for retirement purposes.

               Flexible Spending Accounts will be administered by the Human Resources Department.

               An employee raust contribute to Flexible Spending Account HC and/or DCAP through salary
               reduction. An employee election to participate shall be irrevocable for the remainder of the
               plan year except to the extent permitted under IRS Regulations. The Court will permit a
               canyover of urtused monies in aecordance with IRS Regulations.

   (k) The Benefit Plan Year begins on January 1. All elections must remain in effect for the Benefit Plan
       Year.

   (I) Employees who become eligible after the beginning of the Benefit Plan Year shall begin participation
        on the fast day of the pay period in which they work forty (40) or more hours provided an approved
        election form is appropriately submittel.

   (m)Mid-year change of elections, including opting out may be authorized by the Director of Human
      Resources, er his/her designee, as long as the change is made on account of er consistent with an
      employee's change in status as identified in Section 125 of the internal Revenue Code. Employees are
      responsible for notification of mid-year change of elections due to status changes. Notification must be
      submitted to Court's Human Resources Department within sixty (60) days of the qualifying event. The
      Director of Human Resources may permit mid-year change of elections if Court insurance premiums
      significantly increase during the Benefit Plan Year.

   (n) Elections may be changed for any reason during the Court's open enrollrnent period.



                                                       7
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 15 of 63 Page ID #:38



    (0) In no event will changes in elections be permitted except to the extent perrnitted under Internal Revenue
        Service rulings and regulations.

    (p) Employees who are an an approved medical leave of absence and whose paid hours in a pay period are
         less than forty (40) hours will continue to receive the benefits of this section for up to six (6) pay periods
         per episode of illness or injury. Employees who are on an approved Workers Compensation Claim
        occurring January 1, 2006, or later shall receive the benefits of this section for up to thirteen (13) pay
        periods while off work due to that work injury and will be responsible for their employee portion of
        benefit deductions. Employees who are integrefing paid leave time with either Short Term Disability
        (STD) insurance provided by the Court or State Disability Insurance (SDI) shall receive the benefits of
        this Article under the following circumstances: upon election of full integration of disability payments
        and paid leave time, employees who are paid less than forty (40) hours tut have available leave
        balances of forty (40) hours or more shall receive the benefits of this Article. Employees who are on an
        approved medical leave of absence without pay or an an approved leave of absence without pay under
       the Family Medical Leave Act of 1993 will continue to receive the Benefit Plan dollars for up to six (6)
        pay periods. Employees who are an a leave of absence without pay shall not be eligible to receive the
       monetary benefits of this Article unless an a medical leave or a Family Medical Leave Act eligible
        leave.

        Employees who are out an an approved leave of absence, in order to continue to be eligible for
        benefits, shall pay on a monthly Basis their employee portion of benefits when their paycheck does
        not cover their employee portion of benefit deductions.

   (q) Benefit Plan elections shall not reduce earnable compensation for purposes of calculating benefits or
       contributions for the San Bernardino County Employees' Retirement Association (SBCERA).


   (r) The Court will provide a vision care plan for all employees. The Court will pay the premium for
       employee only coverage. Employees will be able to purchase dependent Vision coverage through the
       plan.

   (s) Employees covered by this agreement in a regular position may participate in the Section 457 (b)
       Deferred Compensation program in accordance with eligibility rules as defmed by the plan.

   ARTICLE 8.                         BILINGUAL COMPENSATION

   Employees in positions designated by die Court Executive Officer which require employees as a condition
   of employment to perform bilingual translation as a patt of their regular duties shall be entitled to bilingual
   compensation, Such compensation shall apply regardless of the total time required per day for such
   translation. Employees in such positions must be certified as competent in translation skills by the Court to
   be eligible for compensation. Compensation shall be fifty dollars ($50.00) per pay period. An employee an
   an unpaid leave of absence for an entire pay period is not eligible to receive bilingual compensation.

   ARTICLE 9.                         CATASTROPHIC LEAVE

   (a) The definition of Castrophic Leave is an approved Leave of Absence due to a verifiable, lang term
       illness or injury, either physical er mental impairment of the employee, employee's spouse, registered
       domestic parater, child, and parent. Job and/or personal stress (not the result of a diagnosed mental
       disorder) is specifically excluded for receipt by the employee of Catastrophic Leave. A statement from
       the employee's treating physician, subject to review by the Director of Human Resources er medical
       designee, is required.

   (b) The employee must have regular status with the Court or one (1) year of Continuous service in a regular
       position with the Court. Continuous county service immediately prior to Court service will count
       toward the one (1) year.
                                                       8
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 16 of 63 Page ID #:39




    (c) The employee must meet all of the following criteria before he or she beeornes eligible for Catastrophic
        Leave donation: (1) Be an an approved medical leave of absence for at least thirty (30) calendar days
        (160 working hours) exclusive of an absence due to a worrk related injuryfillness; (2) Submit a doctor' s
        off work order verifying the medical requirement to be off work for a minimum of thirty (30) calendar
        days (160 working hours); (3) Have exhausted all available leave balances.

    (d) An employee is not eligible for Catastrophic Leave if he or she is receiving Workers' Compensation
        benefits. An employee eligible for state disability insurance and/0r Short Term Disability must agree to
        integrate these benefits with Catastrophic Leave.

    (e) Vacation, holiday, administrative leave or annual leave, as weil as compensatory time, may be donated
        by employees only an a volurmtry and confidential basis, in increments of two (2) hours not to exceed a
        total of fifty percent (50%) of an employee's annual vacation, holiday, administrative leave, annual
        leave or compensatory time accrual per employee. The donation may be made for a specifie employee
        an the time frames established by the Director of Human Resources. The employee (donee) receiving
        the Catastrophic Leave will be taxed accordingly.

    (0 The donation is to be for the employee's Catastrophic Leave only; the donation to one employee is
        limited to a total of one thousand forty (1040) hours per fiseal year.

   (g) The employee an an approved Medical Leave of Absence who is receiving Catastrophic Leave can
       continue to earn benefit monies per the forty (40) hours per pay period requirement of the Benefit Plan
       Artiele 7 of this MOU, or the requirement of the Federal and State Family Leave Acts, as applicable to
       the individual employee. An employee receiving leave under this program is not eligible for receipt of
       any accruals such as vacation, administrative leave, annnal leave, sick leave or retirement credit.

   (h) Donor hours shall be contributed at the donor's hourly base salary rate and be converted to the dance%
       hourly base salary, exclusive in both instances of overtime, differentials and the like as the singular
       purpose of this program is to provide financial assistance.

   (i) Any donated time unused by the employee for the medical emergency shall remain in the donee's
       accruals to be utilized as follows:

                1. Employees who resign or die while an Catastrophic Leave shall be paid at one hundrecl
                   percent (100%) of their base hourly rate of pay for all unused Catastrophic Leave at time of
                   resignation or death in accordance with payroll procedures established by the Court.

               2. An employee an Catastrophic Leave who has received the approval of hisiher physician to
                  return to full time work shall have all unused Catastrophic Leave converted to an equal
                  amaunt of sick leave which will be available to the employee according to the applicable
                  Sick Leave Artiele of the Memorandum of Understanding.

               3. An employee an Catastrophic Leave who has received the approval of hisiher physician to
                  return to work an a patt time basis (less than the employee's normally scheduled hours of
                  work per pay period) may record a combined total of work time and Catastrophic Leave not
                  to exceed each pay period the lesser of eighty (80) hours or the employee's normally
                  scheduled hours of work.

   (j) The donation shall be administered an a specific basis where so designated with instances charged to the
        Catastrophic Leave donation for the actual administrative Gasts.

   (k) Solicitation of donors shall be regulated by the Director of Human Resources; narnes of donors are to be
       confidential; the privacy rights of the donee upheld per legal requirements.

                                                        9
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 17 of 63 Page ID #:40




     All donors and donees shall sign release forms designed, retained and effected by the Director of Human
     Resources

    ARTICLE 10.                        CLASSIFICATION

    Section 1. Purpose

    Classification review is a management tool to ensure the accurate reflection of tasks and duties involved
    in each Court position for the purpose of recruitment, compensation, and organizational structuring.

    Section 2. Upgrading

    An upgrade is the reclassification of a position from one classification to another classification having a
    higher base salary range, Whenever an incumbent employee is upgraded as the result of such
    classification, such employees' step placement in the new salary range shall be governed by the article in
    "Promotions."

    Section 3. Downgrading

    When a position is downgraded, the Court Executive Officer or designee may authorize continuation of
    the same salary rate payment to the incumbent employee that the employee received prior to the
    downgrading of the position by ptacing the employee an the "X" step, provided that the employee shall
    receive no future salary rate inereases until the salary rate •of the position held exceeds the "X" step.

   ARTICLE 11.                        DEMOTIONS

   A demotion is the appointment of an employee from an incumbent position to a position in a different
   classification for which the maximum rate of pay is lower.

   A promoted employee who returns to his/her former classification during the probationary period shall be
   placed an the same step within the base salary range for the former classification that the employee was an
   at time of promotion. Na credit shall be granted for time spent at the promoted level for next step advance
   due date.

   A probationary employee who voluntarily demotes to a different classification from which the employee
   was promoted shall be retained at the same salary rate, provided that the salary rate does not exceed the top
   step of the lower classification. If the salary rate is higher than the top step of the lower classification, the
   employee shall be placed at the top step of the base salary range of the lower classification.

   An employee with regular status who voluntarily demotes to a lower classification shall be returned at the
   same salary rate, provided that the salary rate does not exceed the top step of the lower classification. If the
   salary rate is higher than the top step of the lower classification, the employee shall be placed at the top step
   of the base salary range of the lower classification.

   An employee who demotes to a trainee classification for which the journey level position is higher than the
   classification heishe demoted from, shall retain the same salary rate. Such an employee will be placed an
   the "X" step if necessary, and the employee shall receive no future salary rate inereases until die salary rate
   of the position held exceeds the "X" step.

   An employee, whose position is downgraded as a result of a classification study, may be placed an the "X"
   step as set forth in Article 12 "Classification" with the approval of the Court Executive Officer or designee.

   An employee demoted for disciplinary reasons shall be placed an the step within the base salary Tange of the
   dass to which demoted as provided in the Order of Dernotion.
                                                      10
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 18 of 63 Page ID #:41




    ARTICLE 12.                        D1SCIPLDTE AND GR1EVANCE PROCEDURE

    Section 1. Purpose

    The Court and SEIU fully realize the importance of a viable grievance procedure to aid in the resolution
    of disputes and resolve disciplinary actions. lt is recognized that conditions may arise which can create
    employee dissatisfaction, and that to maintain high employee morale and harmonious relations, an orderly
    method of processing grievances is necessary. The initiation of a grievance in good faith by an employee
    shall not causa any adverse reflection an the employee's standing with immediate supervisors or loyalty
    as an employee.

    Section 2. Definition

    A grievance is any dispute between managernent and an employee, group of employees or SEIU, which
    involves the interpretation or application of any provision(s) of this Memorandum of Understanding
    including discipline, excluding, however, those provisions of this Memorandum of Understanding which
    specifically provide that the decision of a Court official shall be final, the interpretation and application of
    those provisions not beire subject to the grievance procedure. SEIU may not independently submit or
    process a formal grievance, unless it alleges that at least one (1) employee within the Unit has suffered
    detriment as a result of the aggrieved contract provision.

    Section 3. Exclusions

   All matters are excluded which deal with the Artieles "Management Rights;" Temporary Performance of
   Higher Level Duties; Special Assignment Compensation (SAC); concerning compensation; federal or
   state statutes, mies, or regulations. SEIU may represent the grievant at any step of the grievance
   procedure.

    Section 4. Consolidation

   To avoid the necessity of processing similar grievances one at n time, similar grievances shall be
   consolidated whenever possible.

   Section 5. Representation

   SEN may represent the grievant at any step of the grievance procedure. Aggrieved employee(s) may
   represent themselves, or may be represented by a SEIU Labor Relations Representative. This
   representation may commence at any step in the Grievance Procedure. A representative of the Court
   Executive Office may be in attendance at any step in the Grievance Procedure. The Court agrees within
   reasonable limits to compensate the aggrieved employee(s) for time spent during regularly scheduled
   hours in the handling of real and prospective grievances.

   Section 6. Time Limitations and Notifications

   The grievance raust be initiated within fifteen (15) working days after the employee is aware of the
   conditions precipitating the grievance.

   Time limitations in this procedure may be modified only by agreement of the parties. lt shall be the
   grievant's responsibility to initiate action, which submits the grievance to the next level within those
   specified time limits. Failure to submit the grievance within the time limits imposed shall terminate the
   grievance process and the matter shall be considered resolved. The grievant shall promptly proceed to the
   next step if a reviewing of heia! does not respond within the time limits specified.


                                                         11
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 19 of 63 Page ID #:42



    Seetion 7. Steps in the Grievance Procedure

        Step 1. Any employee or group of employees who believe that a provision of this Memorandum of
        Understanding has been misinterpreted or misapplied to his or her detriment shall discuss the
        complaint with the grievant's immediate supervisor. lt is the responsibility of the employee to inform
        the supervisor that heishe is initiating the grievance process. Within five (5) working days, the
        supervisor shall give the decision to the employee orally.

        Step 2. If a mutually aceeptable solution has not been reached in Step 1, the grievant shall submit the
        grievance in writing an forms supplied by the Court's Human Resources Department to the Director
        of Human Resources within ten (10) working days. The Director of Human Resources shall make a
        determination of whether the grievance is a matter for which the grievance procedure is appropriate
        after consultation with SEIU. The determination and notification to die grievant and SEIU will be
        made within five (5) working days of receipt of the grievance. Any affected party may appeal this
        determination directly to an arbitrator within five (5) days follow ing notification by the Director of
        Human Resources.

       Step 1 If the grievance is accepted in Step 2, the grievant shall submit the written grievance to the
       Manager within five (5) working days of notification by the Director of Human Resources. The
       Manager shall meet with the grievant and fully discuss the grievance. The Manager shall submit a
       response to the grievant in writing within ten (10) working days.

       Step 4. If a mutually acceptable solution has not been reached in Step 3, the grievant shall submit the
       written grievance to the Deputy Executive Officer in the chain of command for the employee within
       five (5) working days of notification by the Manager. The Deputy Executive Officer following
       review of the Court Executive Officer or designee shall have full and final authority an behalf of the
       Court to mutually resolve the grievance or refer the grievance to the next step within ten (10) working
       days. Notification shall be rendered in writing to the grievant and SEIU.

       Step 5. If the grievance is not resolved at Step 4, the grieving party may submit the grievance to an
       arbitrator. The Court and SEIU shall select an arbitrator from the San Bernardino County Civil
       Services Commission list of arbitrators. The Court and the employee or SEIU shall contact an
       arbitrator to establish a hearing date. The cost of the arbitrator's services shall be sollt equally
       between the Court and the other party, including any cancellation fee if both parties are mutually
       responsible, otherwise the responsible party shall pay the entire cancellation fee.

       The decision of the arbitrator shall be in writing and transmittcd to the parties within thirty (30)
       calendar days after the dose of the hearing. Under no condition can the arbitrator order relief that
       exceeds the relief requested by the grievant. The arbitrator award may not include any penalty that
       would exceed what an employee would receive under the provisions of this Memorandum of
       Understanding. The arbitrator shall have no authority to modify the provisions of the Memorandum
       of Understanding.

       The arbitrator's decision shall be transmitted to the Director of Human Resources and SEIU with a
       copy to die grievant. The Director of Human Resources shall submit any grievance decision with
       fmancial impact to the Court Executive Officer or designee as soon as practicable.

   The decision of the arbitrator shall be final and binding.

   All grievances shall be treated as confidential and no publicity will be given until the final resolution of
   the grievance.

   Section 8. Mediation


                                                        12
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 20 of 63 Page ID #:43



    By mutual agreement and in Heu of arbitration in Step Five (5) of the discipline and grievance procedure,
    the parties may utilize the services of a mediator for the resolution of grievances.

    Secfion 9. Employee Discipline

    Notice of Proposed Action

    Prior to the issuance of a written Notice to either suspend for more than five working days, demote,
    reduce in step, or dismiss an employee with regular status, written notice of at least Live (5) working days
    of the proposed disciplinary action shall be given before such action is to be taken and must include:

    (a) Notice of proposed action;

    (b) Reasons for proposed action pursuant to Court policies and rules;

    (c) A copy of charges stating specific incidents or specific courses of conduct, and a copy of the written
        materials pertaining to Chose incidents or course of conduct; and

   (d) A notice to the employee of the right to respond in writing and/er orally to the proposed disciplinary
       action before said discipline is imposed. The notice to the employee of the right to respond must
       specify at least the five (5) working day period except as provided below under "Limitations and
       Exceptions". A longer notice might be warranted in specific cases because of the volume of material
       or complexity of the issues involved.

       The notice of proposed disciplinary action must be in writing and shall be sigued by the Court
       Executive Officer or designee. Upon receipt of the employee's response, the Court Executive Officer
       shall review the response and determine the appropriate course of action. This may include imposing
       the same level of disciplinary action, modifying with less severe disciplinary action, or rescinding the
       notice of proposed action.

   Limitations and Exceptions

   (a) Oral notice is insufficient as full notice to an employee and may be given only as the initial notice in
       extraordinary circnmstances which call for immediate action as described below.

   (b) For an action involving a suspension based upon extraordinary circurnstances, an oral or written
       Notice of Suspension is sufficient, without giving any type of prior notice of proposed action. if such
       an oral or written notice of suspension is given, the cause or causes for the suspension must be given
       at the same time, orally or in veTiting.

       Employees may be suspended without prior notice in extraordinsry circumstances when it is essential
       to avert harn to the public, other employees, or to avert serious disruption to govemment business.
       Extraordinary circumstances include, but are not limited to, situations involving: misappropriation of
       public fimds or property; working while under the influence of intoxicating liquor or drugs; open
       insubordination; commission of a crime involving uroral turpitude punishable by imprisonment for
       sä (6) months or more; and disruption of Court business through willful misconduct (altercations,
       etc). For actions involving an oral Notice of Suspension in extraordinary circumstances, a mitten
       Notice of Suspension shall be provided to the employee within five (5) working days after the oral
       notice is given, and said Notice shall contain the same information required under "Notice of
       Disciplinary Action for other than Short Term Suspensions."

   (c) Short-term Suspension — For actions involving a suspension of five (5) working days or less, an oral
       Notice of Suspension is sufficient, without giving any notice of proposed action. If such oral notice
       of suspension is given, the cause or causes for the suspension must be given at the same time. A

                                                       13
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 21 of 63 Page ID #:44



        written Notice of Disciplinary Action shall be prepared and a copy of the Notice shall be personally
        served upon the employee within two (2) working days of termination of the suspension. Said Notice
        shall contain the effective date of disciplinary action, pursuant to Court rules and policies. The causes
        and reasons for die action, the charges stating specific incidents or specific courses of conduct, and a
        copy of the written materials upon which the action is based. The Notice shall include notice of the
        employ-ee's right to respond either orally and/or in writing to the Court Executive Officer mithin five
        (5) working days of the service of the Notice on the employee. Upon receipt of the employee's
        response, the Court Executive Officer shall reviem the response and determine the appropriate course
        of action, er rescind the disciplinary action. The Notice shall also include notice of the time allowed
        for appeal and answer. The original Notice shall be filed with the Director of Human Resources and
        shall be accompanied by information showing that the employee has been served.

    Notice of Disciplinary Action for Other Than Short-Temi Suspension

   After completing the requirement for notice of Proposcd Action, any employee response shou[d be
   considered and a determination made of appropriate action. The imposition of disciplinary action to
   suspend, demote, reduce in salary step, or dismiss is constituted by %ritten Notice. Said Notice is similar
   to the Notice of Proposed Disciplinary Action in that it contains the effective date the disciplinary action
   is based. The effective date may be prior to the Notice, provided the circumstances warranted such
   immediate action. The Notice shall be signed by the Court Executive Officer er designee. Notice of the
   time allowed for appeal and answer shall be stated in the Notice. A copy of the Notice shall be personally
   served on the employee or sent by certified mail to the employee's last known address. The original
   Notice shall be filed with the Director of Human Resources and shall be accompanied by information
   showing that the employee has been served either personally or by certified mail. An additional copy
   shall be provided to a representative who has appeared an behalf of the employee.

   Amendment er Withdrawal of Notice

   The Notice of suspension, demotion, reduction in salary step, er dismissal may be withdrawn by the Court
   Executive Officer at any time prior to final decision on appeal. A Notice may be amended by the Court
   Executive Officer er designee at any time prior to final decision on an appeal. If an amended Notice
   presents new causes for discipline, the employee shall be afforded all the procedural safeguards under
   "Notice of Proposed Action" above, prior to the discipline becoming effective. In addition, the employee
   shall be afforded a reasonable opportunity to prepare the defense thereto and must fite an amended answer
   within ten (10) days of receipt of the Notice.

   FLSA exempt employees covered by this Article who are discip[ined by a suspension without pay shall
   only receive such suspension im increments of one workweek. Alternatively, an appointing authority may
   discipline an employee covered by this Article via a deduction of accrued leave time. The accrued leave
   time is limited to vacation, holiday, annual or administrative leave. Deductions of accrued leave time
   may be made in inerements of less than one workweek. Any disciplinary action imposed under this
   Article is subject to appeal under the Personnel Plan Policies of the Superior Court of California, County
   of San Bernardino. Employees shall not be disciplined by a reduction in step.

   Within ten (10) calendar days of receipt of the written investigative findings of the Court Executive
   Officer, SEIU may fite an appeal on behalf of the complainant(s). The Court Executive Officer or
   designee and SEIU shall contact an arbitrator to establish a hearing date acceptable to both parties;
   provided, however, that the arbitrator must have demonstrated experience in the field of affirmative action
   and employment discrimination. The arbitration shall be conducted in accordance with Step 5 of Section
   7 of this Articie except for the following: The arbitrator may not order any monetary remedy which
   exceeds actual losses of pay and benefits suffered by complainant. The cost of an arbitrator's services
   shall be split equally between the Court and SEIU, including any cancellation fees if both parties are
   mutually responsible; otherwise, the party responsible shall pay the entire cancellation fee.


                                                       14
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 22 of 63 Page ID #:45



    Section 10. Unfair Labor PracticeslUnit Charges

    Unfair Labor practice charges will be hartdled according to the Publie Employee Relations Board mies.

    Section 11. Equal Employment Opportunity Complaint Appeal Process

    Employees have the ability to file complaints involving discriminatory employment practices as defined
    in the Court's Equal Employment Opportunity Policy. Such complaints may be filed with the Court
    Executive Officer or tue State Department of Fair Employment and Housing (DFEH) or the Federal Equal
    Employment Opportunity Commission (EEOC). In the event the investigative fmdings of the Court
    Executive Officer or designee are not satisfactory to the complainant(s), the complainant or complainants
    represented by SEIU may file an appeal as described herein. A complainant or complainants not
    represented by SEIU may use the appeal process described herein, but must assume one-half (1/2) of the
    costs of the appeal process, including any arbitrator's costs.

    ARTICLE 13.                      DISASTER SERVICE WORKERS

   All employees covered by this Memorandum of Understanding are public employees, and, as such, are to
   serve as disaster service worlcers subject to such service activities as may be assigned to them by their
   superiors er by law, pursuant to Government Code Section 3100.

    ARTICLE 14.                      DUAL APPOINTMENTS

   The appointment of two (2) full-time employees to the same budgeted regular position may be authorized by
   the Court Executive Officer to facilitate training, to make assignments to a position which is vacant due to
   extended authorized leave of absence, or in an emergency. The most recently hired dual appointee shall
   enjoy all of the benefits of regular employees except regular status The most recently hired employee shall
   be notified in writing by the Court Executive Officer or designee and such notification will clearly define
   the benefits to which that employee is entitled.

   ARTICLE 15.                       ELECTRONIC FUND TRANSFER

   Employees must make arrangements for the dienet deposit of paychecks into the financial institution of their
   choice via electronic find transfer.

   ARTICLE 16.                       EMPLOYEE RIGHTS

   The following are employee rights:

   (a) The rights of employees to form, join, and participate in the activities of employee organizations of their
       own choosing for the purpose of representation on all matten of employer-employee relations.

   (b) The right of employees to refuse to join er participate in the activities of employee organizations and the
       right to represent themselves individually in their employment relations with the Court except as
       provided in the "Agency Shop" Article and in (e) below.

   (c) The right of employees to be freie from interference, intimidation, restraint, coercion, discrimination, or
       reprisal on the Part of an appointing authority, supervisor, other employees, or employ-ee organizations
       as a result of their exercise of rights granted in this Article.

   (d) The right of SEIU, upon its request and prior to implementation, to discuss with Court Management any
       significant change in terms or conditions of employment which results in a significant impact on
       employees, except in emergencies.


                                                        15
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 23 of 63 Page ID #:46



    (e) The SEID shall be the sole, exclusive and fair reptesentative of all Court employees represented by the
        Association in the Memorandum of Understanding and in all adjudicatory proceedings between the
        Court and represented employees. SEID shall have the sole responsibility as to which matters are
        adjudicated on behalf of those represented employees and the cost of the same for employees not
        members of the Association. The only exceptions to the sole, exclusive and fair representation by SEIL]
        are: (1) those instances of disciplinary action and its proceedings which are govemed by the Personnel
        Plan Policies where such representation must be declined in writing by the employee(s) and where the
        employee may represent himself or berseif as well as utilize external representation; and (2) those
        grievances brought under the Grievance Procedure Article where the individual elects iu writing to
        exercise the right of seif-representation, that is, the employee himself or herself represents his/her
        position before the arbitrator in accordance with the Grievance Article.

    ARTICLE 17.                      EMPLOYER PAYROLL SYSTEM

   Employees should normally complete and submit their time reports within the prescribed time periods.
   The employee's supervisor may enter the employee's time in the employee's absence. The Human
   Resources Department shall make every effort to contact the employee regarding any correction of the
   time entered and explain the reasons for the change prior to submitting to the JCC for processing. If time
   does not allow for this procedure due to the JCC's deadline, the Human Resources Department shall
   notify the employee of the correction and that an adjustment will be made in a subsequent pay warrant
   Unless otherwise provided in this Agreement, time shall be reported in increments ofFull tifteen (15)
   minutes actually worked for pay purposes.

   The Court reserves the right to use other time accumulation devices. If errors result from the improper or
   unclear preparation of time reports by the employee, the employee shall hold the Court harmless for any
   delays in warrant processing.

   ARTICLE 18.                      EXPENSE REIMBURSEMENT

   Employee shall be reimbursed for neeessee expenses incurred on behalf of the Court. All expense
   reimbursements must be subject to Judicial Council of California's Guidelines.

   ARTICLE 19.                      EXTRA-HELP EMPLOYMENT

   An extra-help appointment shall mean an appointment which is intended to be an less than a year-round
   basis, including, but not limited to the following: to cover seasonal peak workloads; emergency extra work
   loads of limited duration; necessary vacation, holiday or sick leave reliefi and other situations involving a
   fluctuating stall.

   Extra-help employees shall be compensated an an hourly basis only for hours actually worked unless
   otherwise provided for in this Agreement or required by law. Extra-help employees shall be eligible for step
   advancement based upon complete-4 service hours and satisfactory service in accordance with the Article
   “Salruy Rates and Step Advancements."

   Under unusual circumstances and with the approval of the Court Executive Officer, an employee in a
   regular position may choose to work in an extra-help capacity for the Court and be compensated as such
   pursuant to this Article.

   Extra-help employees shall participate in the PST Deferred Compensation Plan in Heu of participation in
   any other retirement plan, program, or benefit_ Said employees shall contribute five percent (5%) of the
   employee's biweekly gross earnings and the Court shall contribute two and a half percent (2.5%) of
   employee's biweekly gross earnings. The employee's contributions to PST Deferred Compensation shall be
   automatically deducted from employee's earnings. Maximum total contributions shall be seven and a half
                                                                             . purposes. Employees shall
   percent (7,5%) of the employee's maximum covered wages for Social Se,curity
                                                       16
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 24 of 63 Page ID #:47



    enroll in the Plan an forms approved by the Director of Human Resources. This paragraph shall not apply
    to any employee who is otherwise covered by the SBCERA. Retired employees of SBCERA working as
    "Extra Help Employees" will not pw.fielpate in the PST Deferred Comperisation Plan.

    ARTICLE 20.                       FIT FOR DUTY

    The parties agree that physical and mental fitness of Court employees are reasonable requirements to
    perform the duties of the job and instill public confidence. Recognizing these important factors, the parties
    agree that during the term of this Agreement the Court with reasonable cause, may require medical and
    psychological assessments of employees provided the Court pays and provides time off without loss of pay
    for such assessments. All such assessments shall be done by appropriately qualified health care
    professionals.

    Medical and psychologicai reports shall be released only to and only retained by the Director of Human
    Resources. The information in these reports shall on13• be released an a need-to-know basis, restricted to the
    purpose for which the examination was originally required, for the effective conduct of Court business.

    Any remedial or treatment action shall be the full responsibility of the employee, except as otherwise
    provided by law or as may be provided through the Employee Assistance Program for Court employees.

    ARTICLE 21.                       FULL UNDERSTANDING, MODEFICATION AND WAIVER

   The parties acknowledge that during the negotiations which resulted in this Agreement, each had the full
   right and adequate opportunity to make demands and proposals with respect to any subject or matter within
   the scope of representation and that the understandings arrived at after the exercise of that right are set forth
   in this Agreement. The express provisions of this Agreement for its duration, therefore constitute the
   complete and total contract between the Court and SEIU with respect to wages, hours, and other terms and
   conditions of employment. Any prior or existing Agreement between the parties, whether formal or
   informal, regarding any such matters are bereby superseded and tenninated in their entirety. Therefore the
   Court and SEIU, for the life of this Agreement, each voluntarily waives the right to meet and confer with
   respect to any subject or matter referred to or covered in this Agreement.

   ARTICLE 22.                       FURLOUGHS

   Each employee will be deducted one-hundred and eight (108) furlough hours, to be scheduled for use in
   the same marmer as vacation, thus saving the Court's expense for base wage/salary for those days.
   Deductions for the value of the furlough days will be made beginning with the pay period 15 in 2014 and
   continuing through pay period 14 in 2015. The amount to be deducted for each furlough days is 4.15
   hours per pay period at the employee's base hourly pay rate.

   To derive the hourly rate of FLSA exempt employees for purposes of the above calculations, the
   employee's annual salary will be divided by 2080.

   Furlough days will be requested and scheduled using the normal vacation scheduling process. All
   furlough days muss be taken off no later than December 31, 2015, or forfeited.

   The vacation-accrual ceiling will be raised by fifteen (15) days for sixteen (16) months from and
   including December 31, 2015, after which the ceiling will return to its prior level.

   ARTICLE 23.                       IMPLEMENTATION

   This Memorandum of Understanding constitutes a mutual agreement by all parties to be jointly submitted to
   the Court Judges Executive Committee for approval. It is agreed that this Memorandum of Understanding
   shall not be binding upon the parties either in whole or in part unless and until appro%ed by the Court Judges

                                                         17
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 25 of 63 Page ID #:48



    Executive Committee and subject to subsequent approval by the Judges Full Bench in accordance with
    Local Rule of Court 234.

    Any changes to this agreement which do not have specific effective dates become effective on the date of
    Court Executive Committee approval.

    ARTICLE 24.                      JOB SHARING

    Whenever possible, job-sharing will be encouraged to minimize the impact of a layoff. Jobs may be
    shared on an hourly or daily basis provided that the hours shared total eighty (80) hours per pay period. If
    each emplo)ee is scheduled to work forty (40) hours per pay period, each shall receive one-half (1/2) of
    the benefits under Article 10: Benefit Plan and Article 53: Retirement System Contributions. Employees
    who are scheduled through their joh share contract to work less than forty (40) hours per pay period shall
    receive one-half (1/2) of the benefits under Article 10: Benefit Plan but will not be eligible to receive
    benefits under Artiele 53: Retirement System Contributions. Employees shall be eligible for pro-rata
    leave accruals according to the Memorandum of Understanding provisions based upon the number of
    hours scheduled through their job share contract. Each employee shall be notified in writing by the Court
    Executive Officer or designee at the time of the appointment, and such notification will clearly define the
    benefits to which each employee is entitled.

    OFFICIAL COURT REPORTER UNIT

   If the job-share is at the request of the employees only, at the expiration of a job-share contract, the
   employee with the most hours worked for the Court shall retain the feil-time position. The other
   employee shall be given a transfer to a vacant position of the same classification. The Court is not
   required to create a position. If there are no vacant positions available, the employee with the fewest
   hours worked for the Court may not bump any other positions. If both employees have the same total
   hours worked for the Court, the decision as to who retains the full-time position shall be determined at the
   discretion of the Court Executive Officer.

   SUPPORT SERVICES UNIT

   1f the job-share is at the request of the employees only, at the expiration of a Job-share contract, the
   employee with the most seniority shall retain the full-time position. The other employee shall be given a
   transfer to a vacant position of the same classification. The Court is not required to create a position. If
   there are no vacant positions available, the less senior employee may not bump any other positions. If
   both employees have the same seniority date, the decision as to who retains the full-time position shall be
   detennined at the discretion of the Court Executive Officer.

   ALL UMTB

   If the job-share is the result of accommodation in heu of lay-offs, seniority shall determine bumping at the
   expiration of the contract. Prior to opening recruitment for the affected classification, the job-share
   employees would have the option to return to fidl-time status during the term of the job-share contract.
   Such option shall be offered in seniority order. At the expiration of a job-share contract, the employee
   with the most seniority shall retain the fall-time position. The less senior employee shall be given a
   transfer to a vacant position of the same classification er retain their bumping rights. Employees entering
   inta job-share agreements as the result of accommodation in lieu of lay-offs shall be scheduled to work
   forty (40) hours per pay period.

   ARTICLE 25.                      LABOR-MANAGEMENT COMMIME

   The parties recognize that delivery of public services in the most efficient and effective manner is of
   paramount importance and interest to the Court and SEID. Maximized productivity is recognized to be a
   mutual obligation of both parties within their respective roles and responsibilities.
                                                         18
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 26 of 63 Page ID #:49




    To this end, the parties agree that Labor-Management Committees comprised of equal numbers of
    management and employees shall be created as necessary to address issues which affect the efficient and
    effeetive delivery of public services. The purpose of such committee shall be to:

    (a) review and provide input an proposcd departmental policim and procedures;

    (b) develop, review, and prioritize work simplification-project proposals;

    (c) develop and review solutions to specific program problems.

    The parties shall designate their members and chairpersons to servc an their own respeetive committees.
    Meetings will be held quarterly er more often upon mutual agreement of both parties to carry out the
    fimctions of the Labor-Management Committee. The Labor-Management Committee will establish
    reasonable time frames for the accomplishment of its duties.

    Recommendations of the Labor-Management Committee will be arrived at by consensus and shall be
    submitted in writing to the Court Executive Officer for final action. The Labor-Management Committee
    shall not have any right or authority to abrogate representation rights of SEIU or Court Management Rights,

   The Court shall meet with affected employees for input in the design of new or remodeled work stations
   through the Labor-Management Committee.

   The Court shall maintain an Official Court Reporter Labor-Management Committee to address a variety
   of issues including but not limited to access to the Court's current Legal Research Archival Program
   (such as LexisNexis or YesLaw), read-back time and other transcription issues.

   ARTICLE 26.                       LAYOFF

   Section 1. General Provisions

   Definition. A layoff is the involuntary separation or reduction of a regular employee to a position in a lower
   classification without fault of the employee. Layoff applies only- to regular positions. A layoff occurs only
   when there is a surplus of employees, a position is to be deleted from the authorized table of organization, or
   when Funds are withdrawn from a previously funded position.

   Section 2. Alternatives to Layoff

   In the event the Court anticipates layoffs, the Court will meet with die Union to consider alternatives to
   layoffs.

   Section 3. Notification

   Whenever the Court Executive Officer believes that a layoff will be necessary, a layoff plan shall be
   prepared. The layoff plan shall include the anlicipated number, classification, and position number of
   employees to be laid off and seniority list by classification of all affected employees. The SEIU shall be
   provided with a copy of the layoff plan immediately upon approval by the Court Executive Committee.
   Once euch a plan is approved, affected employees shall be entitled to thirty (30) calendar day's notification
   prior to lay off.

   When the Court determines it is necessary to lay off employees and a lay-off list of affected
   classification(s) has been established, an employee with more seniority in the affected classification(s)
   may request a voluntary lay-off in heu of an ernployee with less seniority. An ernployee who is approved


                                                        19
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 27 of 63 Page ID #:50



    for a voluntary lay-off shall be afforded the same re-empioyment rights, as inroluntary laid-off
    employees.

    Section 4. Order of Layoff

    Layoffs shall be made by classification.

        (a) Layoffs among regular employees shall be made on the basis of seniority determined by the
            empioyee's current beginning (hire) date of continuous service in a regular position with the Court.
            For employees hired by the Court prior to Januar} 1, 2001, seniority is determined by the employee
            hire date with either the Court or the County of San Bemardino for continuous and contiguous
            service. In the event that two (2) or more employees are hired in the same classification an the
            same date, the order of seniority is determined by lot at the time of hire. Employees who have been
            promoted/demoted who spare the same seniority date within the new classification shall have their
            order of seniority determined by lot at the time of tape. The posted seniority lists da not
            necessarily refleet the seniority order in the event of layoff

       (b) Before any reduction in the work foree of regular employees occurs, the Court shall lay off
           nonregular employees in the affected classifications according to the following order by total
           number of positions to be eliminated:

                    1. Contract employees who are performing the work of SEID- represented eiassilications
                    2. Extra-Ilelp
                    3. Probationary

       For purposes of layoff trainees, most recently hired dual appoirements, and substitutes shall be treated
       the same as probationary employee.

       (c) Probationary employees and employees on Assignment to Vacant Higher Position, who have
           regular status in another classification, shall be returned to their former classification where tbey
           will be subject to layoff under provisions applicable to other employees in that classification.
           Underfills shall have layoff rights in the underfill classification.

       (d) When a classification has a dual concept or multiple options including extended range, the Court
           Executive Officer may authorize layoffs by specialty or option within the classification.

       (e) If a regular employee to be separated has attained regular status in another classification, reduction
            in classification (bumping) shall be approved. For purposes of bumping, the number of positions
            filled by the least senior employees in the affected classification(s) equal to the number of positions
            being deleted from the classification shall be identifled. Additionally, all vacant positions in the
            affected classification shall be made available to the affected employees. This collective group of
            positions shall then be subject to the bumping process.

      (f) In the event of multiple leryoffs, the most senior to exereise bumping rights has the option of
           bumping amongst the available least senior positions, to the location of their ehoice.

      (g) Regular employees whose positions have been deleted shall be allowed to exereise their options,
          based on seniority, to ekel either a vacant position, or if none exists, to bump into the position
          filled with the least senior employee within their current classification. An employee who elects not
          to bump into any position within the collective group of vacant and filled positions, thereby
          retaining his/her existing classification, shall be provided the opportunity to select from those
          options identified in (i) of this Artiele.



                                                        20
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 28 of 63 Page ID #:51



        (h) Reductions in elassifieation shall only be approved when the employee has previously held regular
            status in another classification and has seniority over identified employees in the other
            classification. Reductions in classification shall first be made to the other classification in which the
            employee has regular status. The employee being reduced may only replace the least senior
            employee, or be placed in a vacant position, in the classification identified pursuant to (e) above.
            The junior employee bejag bumped will be separated or reduced in classification. If the employee
            does not have seniority in the classification, to which the eligible employee is first considered for
            reduction, reduction shall then be made to the next classification in which the employee has regular
            status. This procedure shall continue until all reduetions in classification and the ultimate
            separations alt completed.

       (i) Employees in unclassified positions do not have a right to bump employees in classified positions.
           A classified employee may refuse to bump into an unclassified position without waiving the right to
           bump a more junior employee in the same or lower classification.

       (j) If bumping results in an assignment which the employee considers to be undesirable, such
           employee may request:

                (1) a voluntary demotion to a vacant position;

                (2) a leave of absence with right to return to work; or

                (3) a leave of absence without right to return to work, but placement on an eligible list.

       Any of these options require the approval of the Court Executive Officer er designee.

   Section 5. Exception to Order of Layoff

   Whenever the Court Executive Officer determines that the best interest of the service requires the retention
   of an employee with special qualifications, characteristics, and fitness for the work, such employee will be
   exempted from the bumping procedures. SEN shall be immediately informed in writing of this
   determination.

   Section 6. Employee Rights while on Layoff

   (a) During the first two (2) years following a layoff, laid-off regular employees shall be assured the right of
       appointment to a vacant position in the same er equivalent classification to the one in which the
       employee has previously held regular status. If a laid-off regular employee refuses two (2) offers of
       reinstatement from his er her designated location(s) or distriet(s), the employee's name will he retnoved
       from the recall list.

   (b) An employee may waive their right to reinstatement for positions at a location/distriet that he or she
       has designated at time of layoff. The request [designated location(s) or district(s)] shall be made in
       writing and submitted to human resources at time of layoff.

   (c) During the two (2) year period, an employee may add or remove a location/distriet by submitting the
       request in writing to Human Resources. Approval of such requests only entails placement on the list
       and does not guarantee employment or cany any bumping privileges. Placement on the eligible list
       shall be made pursuant to the provisions for requalification contained in the Personnel Plan Policies.

   Section 7. Retraining




                                                         21
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 29 of 63 Page ID #:52



    The Court will make reasonable efforts to provide tetraining opportunities to laid-off employees that will
    qualify them in classifications, not related to their former classification, and will attempt to place said laid-
    off employees in vacant positions in the Court for which they are qualified.

    ARTICLE 27.                       LEAVE PROVISIONS

    Section 1. Sick Leave

    (a) Definition. Sick leave with pay is an insurance or protection provided b3- the Court to be granted in
        cireurnstances of adversity to promote the health of the individual employee, lt is not an earned right to
        time off from work. Sick leave is defined to mean the authorized absence from duty of an employee
        because of physical or mental illness, injury, pregnancy, confirmed exposure to a serious contagious
        disease or for a medical, optical, or dental appointment.

    (b) Definition - Immecliate Family. lmmediate family is defined as spouse, registered domestic partner,
        child, grandchild, mother, father, grandparents, brother, sister, mother-in-law, father-in-lau, daughter-
        in-law, son-in-law, brother-in-lav, sister-in-law, aunt, unele, niece, nephew, faster child, ward of the
        colut, or any step relations as defined herein.

    (c) Usage - Family Sick Leave. An imlimited amount of eamed sick leave per calendar year may be used
        for attendance upon the members of the employee's immediate family who require the attention of the
        employee. Sick leave usage may be extended for care of a domestic partner to the same extent as
        provided in an Agreement between SEIU and the Court. .

       A maximum of forty (40) hours eamed sick leave may be used per occuirence for arrival of an adoptive
       child at the employee's home, An employee (father) rnay utilize an an annual basis no more than forty
       (40) hours of accumulated sick leave per calendar year for the birth of his child. The Court
       acknowledges that the employee may be eligible for leave as defined in the provisions of the Family
       Medical Leave Act and California Family Rights Act.

   (d) Accumulation. Employees in regular positions shall accrue sick leave for each payroll period
       completed, prorated on the basis of 3.39 hours per pay period Earned sick leave shall be available
       for use the first day following the payroll period in which it is earned, There shall be no limit on
       sick leave accumulation.

       The minimum charge against accumulated sick leave shall be fifteen (15) minutes. Employees in
       regular positions paid less than eighty (80) hours per pay period or job-shared positions shall receive
       sick leave accumulation an a pro rata basis.

   (e) Cornpensation. Approved sick leave with pay shall be compensated at the ernployee's bare rate of pay,
       except as otherwise provided in this Agreement.

   (f) Administration.

       (1) Investigation. It shall be the responsibility and duty of each Manager to investigate each request for
           sick leave and to allow sick leave with pay rohere the application is determined to be proper and
           fitting, subject to approval of the Director of Human Resources.

       (2) Notice of Siclmess. The Manager or designee raust be notified within one-half (1/2) hour alter the
           start of the employee's scheduled tour of duty of a sickness an the first day of absence.

           It is the responsibility of the employee to keep the Manager or designee informed as to continued
           absence beyond the first day for reasons due to sickness or occupational disability. Failure to make
           such notification shall result in denial of sick leave with pay.


                                                         22
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 30 of 63 Page ID #:53



           lt is the responsibility of the employee who has been absent for ten (10) or more consecutive day-s,
           except for employees who are returning to work after childbirth with no job modification
           requirements, to obtain written notice from his/her medical provider of the authorization to retum
           to work with or without job modification. To ensure all necessary and relevant medical information
           is provided, the Court shall make available forms to be completed by the medical provider. It is the
           responsibility of the employee to provide verbal notice to the Director of Human Resources or
           designee inunediately upon reeeipt of their medical provider's authorization to retum to work. Such
           notice must be provided at least five (5) working days prior to reporting to work or upon receipt of
           notice by the employee.

       (3) Review. The Director of Human Resources may review and determine the justification of any
           request for sick leave with pay and may, in the interest of the Court, require a medical report by a
           doctor to support a Claim for sick leave pay.

       (4) Proof If the Manager er designee has reason to believe the employee is not using sick leave as
          defined, then a doctor's certificate or other adequate proof shall be provided by the employee in all
          cases of absence due to illness when requested by the Court Executive Officer or designee.

       (5) lmproper Use. Evidence substantiating the use of sick leave for willful injury, gross negligence,
           intemperance, trivial indispositions, instances of misrepresentation, or violation of the rules defined
           herein will result in denial of sick leave with pay and shall be construed as grounds for disciplinary
           action including termination.

      Workers' Compensation. Employees shall receive up to a maximum of twenty-four (24) hours of pay
      for the first three (3) days following a work-related injury when a doctor has determined that the
      employee is unable to retum to work and has been considered Temporarily Totale Disabled (TTD) as
      partial replacement of their income through this benefit. Employees an this leave may choose to fully
      integrate, partially integrate, or not integrate personal leave with the workers compensation payment.
      The maximum amount the employee receives from integrating leave time with workers compenasation
      shall not exceed 100% of the employee's base salary.

      Separations Urtused sick leave shall not be payable upon separation of the employee, except as provided
      in paragraph (i).

      Sick Leave Conversion. Employees, who hold regular positions in the Court service and are currently
      members of the SBCERA, shall receive compensation in accordance with the following.

      After ten (10) years of continuous service from date of hire in a regular position and upon retirement,
      death, or separation, an employee or the estate of a deceased employee will be paid for unused sick
      leave balances according to the following formula.

                            Sick Leave Balance as of          Cash Payment % of Hours
                               Date of Separation              of Sick Leave Balance
                                480 Hours or less                        35%
                                481 to 600 Hours                         40%
                                601 to 720 Hours                         45%
                                721 to 840 Hours                         50%
                               841 to 1000 Hours                         55%

      Employees who receive a disability retirement due to permanent incapacity to work shall be entitled to
      one hundred percent (100%) cash payment of any unused sick leave balances, computed at their then
      current base hourly rate, if they eleet an early retirement in heu of exhausting such accrued sick leave
                                                        23
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 31 of 63 Page ID #:54



        balances. In no event shall any employee, except those receiving a disability retirement, receive
        compensation under this seetion in excess of five hundred and fifiy (550) hours pay computed at the
        then current base hourly rate of said employee.

    G) Perfect Attendance. Employees in regular, full-time positions who do not utilize any sick leave,
       occupational leave or unpaid leave in the preceding calendar year shall receive a one-year paid
       membership in a Court-approved health facility or utilizeion of perfect attendance leave. Part-time
       employees should receive pro rata benefits with a minimum of forty (40) hours worked per pay period
       under this Article. The paid health facility membership shall not exceed the cost ofa one (1) year paid
       membership at the San Bernardino YMCA. In heu ofa Court-approved health facility membership, the
       employee has the option of utilizing sixteen (16) hours of perfect attendance leave, no cash-out
       provision, within the time frame of the subsequent calendar year. Failure to utilize perfect attendance
       leave within the subsequent calendar year shall result in forfeiture of the same.

    (k) Vacation Conversion Option. Annually, employees who have used less than forty (40) hours of sick
        leine in a calendar year may, at the employee's option, convert sick leave to vacation leave by the
        following formula: Hours of sick leave used are subtracted from forty (40). Sixty percent (60%) of the
        remainder, or a portion thereof, may be added to vacation leave to be utilized in the same manner as
        other acenzed vacation leave. To convert sick leave to vacation leave an employee must make an
        irrevocable election during the month of Januaty speoifying the number of converted sick-leave hours to
        be converted to vacation hours.

                             Sick-Leave Hours           Hours to be
                                                                            Vacation
                                   Used                 Ponvertecl
                                      0                      40                24.0
                                      8                      32                19.2
                                     16                      24                14.4
                                     24                      16                9.6
                                     32                      8                 4.8
                                     40                      0                 0.0

   Section 2. Vacation Leave

   (a) Definition. Vacation is a right, earned as a condition of employment, to a leave of absence with pay for
       the recreation and well-being of the employee. If an employee has exhausted sick leave, vacation leave
       may be used for sick leave purposes upon a special request of the employee and with the approval of the
       Court Executive Officer or designee.

   (b) Accumulation. Employees in regular positions shall accrue, on a pro rata basis, vacation leave for
       completed pay periods. Employees in regular positions paid less than eighty (80) hours per pay period
       or job-shared positions shall receive vacation leave accumulation on a pro rata basis; provided,
       however, that there shall be no proration of the maximum accumulations.

      For employees in the SUPPORT SERVICES UNITS, such vacation allowance shall be available for use
      on the first day following the pay period in which it is earned. The Court will caloulate aecruals for all
      existing employees serving their initial probationary hire to credit each employee's leave bank with the
      correct balance for immediate use.




                                                       24
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 32 of 63 Page ID #:55



                  Length of Service                 Annual Vacation                Maximum Allowed
                  From Benefit Date                   Allowance                     Unused Balance

            After 1600 and through 8320                 80 Hours                       160 Hours
                    service hours
            Over 8320 and through 18,720               120 Hours                       240 Hours
                   service hours
              Over 18,720 service hours                160 Hours                       320 Hours

       Effective pay period one of each year, employees in the Official Court Reporter Unit will be credited
       with one hundred and sixty (160) hours of vacation leave for immediate use. Official Court Reporters
       who are hired after the beginning of pay period one (1) shall be credited with vacation hours on a pro
       rata basis. Official Court Reporters on an approved leave of absence in pay period one (1) will be
       credited with one hundred and sixty (160) hours of vacation upon return from leave. Official Court
       Reporters who tenninate after the beginning of pay period one (1) shall reimburse the Court for vacation
       time used in exeess of the pro rata amount eamed while ernployed during the year. Amounts
       reimbursable may be deducted from Court Reporter compensation which is payable after notice is given
       by the Court Reporter of termination. Official Court Reporters in regular positions budgeted lass than
       eighty (80) hours per pay period or in job-spare positions shall receive accumulation on a pro rata basis.


                                   Annual          Maximum           Official Court
        Length of Service                                                               Maximum Allowed
                                   Vacation     Allowed Unused         Reporter
        From Benefit Date                                                                Unused Balance
                                  Allowance         Balance           Allowance
      After 1040 and through       80 Hours        160 Hours           160 Hours            320 Hours
      8320 service hours
      Over 8320 and through       120 Hours        240 Hours           160 Hours            320 Hours
      18,720 service hours
       Over 18,720 service        160 Hours        320 Hours           160 Hours            320 Hours
             hours


     (c) Administration.
      (1) Scheduling. Vacation periods should be taken annually with the approval of the appointing
          authority at such time as will not impair the work schedule or efficieney of the Court but with
          consideration given to the well-being of the employee. No employee shall lose earned vacation
          leave time because of work urgency. If an employee has reached the maximum allowed unused
          balance and is unable to Lake a vacation leave, the Court Executive Officer or designee will notify
          the TCAS of the situation and approve a waiver of the maximum allowed unused balance for a
          period not to exceed one (1), thirteen (13) pay period waiver per calendar year.
          Written request for vacation leave shall receive a written response from die Supenisor, Manager or
          designee within two (2) weeks of submission. In instances where a vacation leave request has
          received written, advance approval and is rescinded due to work urgency by the supervisor, that
          decision may be appealed to the Court Executive Officer or designee for an immediate review. In
          Chose instanees where a financial hardship would occur because pre-approval resulted in
          prepayment by the employee, a vacation would only be canceled under the most extreme work
          emergency.

                                                       25
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 33 of 63 Page ID #:56



        (2) Minimum Charge. The minimum charge for Support Services against accumulated vacation leave
            shall be fifteen (15) minutes. Vacation leave shall be compensated at the employee's Base rate of
            pay, except as otherwise provided in this Agreement

            For Court Reporters vacation shall be in fifteen (15) minute increments. However, for vacation
            hours Ilken prior to noon when a pro tem must be hired to replace the Court Reporter, die Court
            Reporter must take vacation in four (4) hour increments.
        (3) Holiday During Vacation. When a fixed holiday falls within a vacation period, the holiday time
            shall not be charged against an employee's eamed vacation benefits.
        (4) Vacation Leave and Tennination Date. Employees not planning to return to Court employment at
            the expiration of a vacation leave, except those retiring, shall be compensated in a Lump sum
                                                                                       . g employees may elect
            payment for accrued vacation and shall not be carried an the payroll. Retirin
            to use vacation leave to enhance retirement benefits or to be compensated in a Lump sum payment
            for accrued vacation leave.
   (d) Prior Service. Employees in regular positions, who have been employed by a public jurisdiction in a
       comparable position for at least five (5) years or a position which has prepared such employees for an
       assignment to a position in the Support Services or Court Reporter Unit, may receive credit for such
       previous experience in the former agency(s) in determining their vacation wertig rate. if approved,
       years of service will be rounded down to the nearest five (5) year increment for the purposes of this
       Article. Such determination as to the comparability of previous experience and amount of credit to be
       granted rests solely with die Court Executive Officer or designee. Employees shall request
       consideration for prior service credit within thirty (30) calendar days of receipt of written notice of this
       provision from the Court.

   Section 3. Holiday Leave

   (a) Fixed Holiday-s. All employees in regular positions will be entitled to the following holidays:

           New Year's Day - January ist                   Labor Day      "irst Monday in September
           Martin Luther King Jr. Birthday -Third         Columbus Day - Second Monday in
           Monday in January                              October
           Lincoln Birthday - Februar), 12th              Veteran's Day —November 1 lth
           President's Day - Tird Monday in               Thanksgiving Day- Last Thursday in
           February                                       November
           Cesar Chavez Day - March 31st                  Day Elfter Thanksgiving
           Memorial Day - Last Monday in May              Christmas Day — December 25th
           Independence Day - July 4th

       When a. judicial holiday specified by the Code of Civil Procedure Section 135 falls an a Sunday, the
       following Monday shall be the observed holiday. When a judicial holiday specified by the Code of
       Civil Procedure Section 135 falls an a Saturday, the preceding Friday shall be observed as the
       holiday.

   (b) Floating Holidays. Employees assigned to regular positions shall be entitled to a total of sixteen (16)
       hours of holiday time which shall be accrued during pay period twenty-six (26) provided the employee
       has not separated prior to the end of die pay period or is not an extended unpaid leave for die pay
       period.


                                                        26
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 34 of 63 Page ID #:57



    (c) Eligibility for Holiday Pay. To receive holiday pay for a fixed holiday, employees must be on the
        payroll during the entire pay period during which such fixed holiday feil. "Endre pay period" shall
        mean that an employee must have been hired prior to or at the start of the pay period and not have
        separated prior to the end of the pay period and was paid for at least one-half (1/2) of the accountable
        hours and was on approved leave for any unpaid hours. Any request for sick leave in conjunction
        with a fixed holiday must be supported by a doctor's certificate, if requested by the supervisor at the
        time of employee's notification.

    (d) Holiday During Vacation. When a fixed holiday falls within a vacation period, the holiday time shall
        not be charged against an employee's earned vacation benefits.

    (e) Working on a Holiday. Whenever an employee is required to work an a fixed holiday or the fixed
        holiday falls an an employee's regularly scheduled day oft the employee shall accrue, on an hour for
        hour basis, up to a total of eight (8) hours floating holiday time. At the request of the employee, and
        with approval of the Manager or designee, straight time payment can be made in lieu of =mal
        provided such compensation is approved during the pay period in which it is worked.

        Weekend Holidays, When a judicial holiday specified by Code of Civil Procedure Section 135 falls on
        a Saturday, the preceding Friday will be observed as the holiday. When a judicial holiday falls on a
        Sunday, the following Monday will be observed as the holiday.

   (g) Holiday Time Accrual. Upon retirement, layoff or termination, employees shall be compensated for any
       unused accrued holiday time at the then-current base rate equivalency.

   Section 4. Compulsoty Leave

   If, in the opinion of the Director of Human Resources or designee, employees are unable to perform the
   duties of their position for physical or psychological reasons, an examination may be required by a
   physician or other competent authority designated by the Director of Human Resources or designee. If the
   exunination report shows the employee to be in an unfit condition to perform the duties required of die
   position, the Director of Human Resources or designee shall have the right to compel such employee to take
   sufficient leave of absence with or without pay, to transfer to another position without reduetion in
   cornpensation, and/or follow a prescribed treatment regimen until medically qualified to return to
   unrestricted duty.

   Section 5. Military Leave

   The Court will adhere to die California Military and Veterans Code Section 395 et. seq., and any
   amendment thereto, and the federal Uniformed Services E,mployrnent and Reemployrnent Rights Act of
   1994. 1.n addition, a Court employee may be entitled to the following r

       (1) Any employee employed by the Court for one (1) year immediately prior to the date of such
           military leave shall be entitled to receive their regular salary or compensation for die first thirty
           (30) calendar days of any such temporary leave. Pay for such purposes shall not exceed thirty
           (30) calendar days in any one (1) fiseal year and shall be paid only for the employee's regularly
           scheduled workdays. The compensation does not include an employee's attendance at weckend
           reserve meetings.

       (2) Extension of benefits may be eligible to employees who are called to active duty as a result of
           military activation. The Court shall pay die differente between their base Court salary and their
           military salary starting on the 31' calendar day of military leave not to exceed 100% of the
           employees' base Court salary. This extension of benefits must be approved by the Court
           Executive Officer.


                                                       27
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 35 of 63 Page ID #:58



    Section 6. Political Leave

    Any employee who is a declared candidate for public office shall have the right to a leave of absence
    without pay for a reasonable period to campaign for the election. Such lerne is subject to the conditions
    governing special leaves of absence without pay contained herein.

    Section 7. Special Leaves of Absence Without Pay

    (a) General Provisions.

        A special leave of absence without pay may be granted to an employee who:

        (1) 1s medicall) ineapacitated to perform the duties of the position.

        (2) Desires to engage in a relevant course of stud)' which will enhance the ernployee's value to the
            Court,

        (3) Takes a leave of absence pursuant to the federal Family Medical Leave Act, the California Family
            Rights Act, Pregnancy Disability Leave provisions under the Fair Employment and Housing Act
            (FEHA), and/or Section 395.10 of the California Military and Veterans Code.

       (4) For any reason considered appropriate by the Court Executive Officer or designee.

    (b) Types of Leaves of Absence.

       There are four (4) types of leaves of absence. All requests must be in writing and require the approval
       of the Manager and the Director of Human Resources. Upon request, the Director of Human Resources
       or designee may graut successive leaves of absence. All benefits shall be adrninistered in accordance
       with the appropriate article of the Memorandum of Understanding. At the Coutes diseretion,
       employees may use available paid leave time whenever a leave of absence is approved.

       (1) Leaves of absence with right to return.

           Leaves of absence with right to return may be granted to employees in regular positions for a period
           not exceeding one (1) year. The employee remains in his/her position.

       (2) Family leave.

           Leaves of absence will be granted in accordance with the federal Family Medical Leave Act
           (FMLA), the California Family Rights Aet (CFRA) and/or Pregnancy Disability Leave (PDL)
           provision under the Fair Employment and Housing Act (FEHA). This leave can be concurrent with
           use of paid leave er leave of absence without pay with right to return.

           An employee an an approved leave of absence without pay under this provision will continue to
           receive the benefits outlined in the Benefit Plan article of this agreement for a period of six (6) pay
           periods. Certification from a health care provider is required for all instances of medical leave
           under this provision. Employees are required to inform supervisors of die need for leave at least
           thirty (30) days before commencement where possible.

           In instances Nifitere the leave is for the birth or placement of a child and both husband and vife are
           Court employees, both employees are limited to a total of twelve (12) weeks between them.

     (3) Leaves of absence without right to return


                                                        28
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 36 of 63 Page ID #:59



          (a) Definition, Lears es of absence without right to retum may be granted to employees with regular
              status for a period not exceeding one (1) year. Employees without right to return shall be
              removed from dielt- position. All leave benefits shall be administered as if the employee has
              been terminated; retirement contributions shall remain in the system and cannot be requested
              for distribution until the expiration of the leave. The employee shall be eligible to purchase
              medical benefits pursuant to the federal Consolidated Omnibus Reconciliation Act of 1985
              (COBRA).

          (b) Benefits upon rehire

              An employeewho is re-employed within ninety (90) days alter the expiration of the leas e of
              absence without right to return shall retain the following benefits:

              •   hire date;

              •   benefit date for purposes of leave accruals and step advances; except that the benefit date
                  will be advanced for the period of time the employee is on leave of absence without right to
                  return;

              •   any sick leave accruals that had not been cashed out will be restored;

              To be re-employed and retain the above benefits, the employee must be appointed to a position
              no later than ninety (90) calendar days after the date of expiration of the leave of absente. The
              ninety (90) days shall rin concurrently with the first ninety (90) days of the one hundred eighty
              (180) day period provided in the Article on Re-ernployment.

          (c) Rehire Process

             An employee rnay be re-empleed in the same geographic location in the classification from
             which the employee took the leave of absence with the approval of the Court Executive Officer
             and die Director of Human Resources. Altematively, die employee must apply through the
             Human Resources Department by the last day of the leave of absence. The employee will be
             placed on the eligible list for die elassification from which he/she took the leave of absence
             without examination. Placement on the eligibte list will be administered ian aceordance with the
             requalification provisions of the Personnel Plan Policies. The employee shall be required to
             serve a new probationary period. The Director of Human Resources or designee has the
             discretion to waive the requirement to serve a new probationary period.

      (4) Medical leave of absence

         (a) Definition. A medical leave of absence of up to one (1) year may be granted to employees with
             regular status who suffer from catastrophic illness or serious mental illncss. Such leave of
             absence will be granted only Edler FMLA, CFRA and/or PDL have been exhausted. The
             employee is responsible for providing documentation from a qualified health practitioner prior
             to approval. The Court retains the right to request medical documentation regarding the
             employee's continued incapacity to return to work.

             The employee will be removed from his/her position so that the department may fill behind the
             employee. All leave benefits shall be administered as if the employee has been terminated;
             retirement contributions shall remain in the system and tannt be requested for distribution
             until the expiration of the leave. The employee shall be eligible to purchase medical benefits
             pursuant to the federal Consolidated Omnibus Reconciliation Act of 1985 (COBRA).



                                                      29
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 37 of 63 Page ID #:60



                Upon the employee's ability to retum to work or the expiration of the leave of absence,
                whichever comes first, the employee will have the right to return to the classification within the
                Court from which heishe took a leave of absence when a funded vacancy for which the
                employee meets the qualifications is available. If the employee does not return to work by the
                expiration date of the leave, er the sonnest date alter that for which the Court has a vacancy, the
                employee relinquishes the right to return. The employee will serve a new probationary period
                with no right to retum to former classification.

            (b) Upon return from a medical leave of absence, the employee shall retain the benefits described
                under seetion 3(b) above.

    Section 8. Jury Duty Leave

   Employees in regular positions who are ordereeirisum'nmied to serve        duty including Federal Grand Jury
   duty shall be entitled to base pay for those hours of absence from work, provided the employee waives fees
   for service, other than mileage. Such employees will further be required to deliver a "Jury Duty
   Certification" form at the end of the required jury duty to verify such service. Employees required to serve
   en a july must report to work before and afterjury duty provided there is an opportunity for at least one (1)
   hour of actual work time. Employees volunteering to serve an a Grand Jury shall be granted a leave of
   absence without pay to perform the duties of a member of the Grand Jury, in the same manner as provided
   in Section 7 of this Article.

   Section 9. Examination Time

   Employees having regular status in regular positions at the time of application shall be entitled to a
   reasonable amount of time off with pay for the purpose of taking Court promotional examinations or for
   selection irrterviews. Employees are responsible for notifying and obtaining approval from their immediate
   supervisor prior to taking such leave. Exannnation time off shall not be charged against any accumulated
   leave balances and shall be compensated at the employee's base hourly rate. Employees having
   probationary status, including those who have previously held regular status in another classification, are not
   entitled to examination time off with pay.

   Section 10. Witness Leave

   Employees in regular positions shall be entitled to a leave of absence from work when subpoenaed to testify
   as a witness, such subpoena boing properly issued by a tourt, agency, or commission legally empowered to
   subpoena witnesses. This benefit shall not apply in any Gase in which the subpoenaed employee is a party to
   the action er the subpoena has arisen out of the employee's scope of employment. Witness leave shall not
   be charged against any accumulated leave balances and shall be compensated at the employee's base hourly
   rate. This benefit will be paid only if the employee has demanded witness fees at the time of service of the
   subpoena and such fees are turned over to the Court.

   Section 11. Blood Donations

   Employees in regular positions, who donate blood without receiving compensation for such donation, may
   have up to two (2) hours off with pay with prior approval of the immediate supervisor for each such
   donation. This benefit shall not be charged to any accumulated leave; provided, however, if the employee is
   unable to werk any time in exeess of two (2) hours may be charged to accumulited sick leave or be takelt as
   leave without pay. Evidente of each donation must be presented to the supervisor to receive this benefit.

   Employees in regular positions who are apheresis donors may have up to four (4) hours off with pay with
   prior approval of the immediate supervisor for each such donation, provided no compensation is received
   for such donation. This benefit shall not be charged to any accumulated leave; provided, however, if the
   employee is unable to work any time in excess of four (4) hours may be charged to accumulated sick leave

                                                        30
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 38 of 63 Page ID #:61



    or be taken as leave without pay. Evidenee of each apheresis donation raust be presented to the supervisor
    to receive this benefit.

    Section 12, Service Date

    Employee service date is the ferst day of the pay period in which the employee begins work.

    Section 13. Bereavement Leave

    (a) All employees are eligible to receive a maximum of thirty-two (32) hours of paid leave per
        occurrenee for hereavernent due to the death of persons in the immediate family as defmed in Section
        1(b) of Artiele 30, or any relative living with the employee.

    (b) All employees may, in addition to the thirty-two (32) hours of Bereavement Leave, use up to sixteen
        (16) hours of sick leave in conjunction with Bereavement Leave.

    Section 14. Leave-Buy-Back

    The Court, at its discretion and subject to a determination of the availability of funding, shall establish a
    voluntary leave-buy-back program that would allow employees to request to seil a portion of their
    accumulated leave eredits back to the Court. Based upon a determination of the sufficiency of available
    funding for this purpose, the Court may fund all, a pari, or none of the requested leave amounts.

    Leave banks subject to buy-back inelude vacation leave, compensating time off (CTO) and floating
    holidays.

   In na event may an employee deplete his/her vacation balance below forty (40) hours.

   ARTICLE 28.                       LIFE INSURANCE

   Approximately sixty (60) days alter ratification of this contract, the Court agrees to pay the prernium for a
   term life insurance policy for each eligible employee in the amount of $25,000. Effective, Juiy 1, 2017, the
   Court will increase the amount to $35,000. This benefit shall only apply to employees who have been
   appointed to a regular position budgeted for more than forty (40) hours per pay period.

   The Court further agrees to make available to each employee a group term life insurance program wherein
   the employee may purehase, through payroll deductions, term life insurance in amounts equivalent to one
   time or two times the employee's annual gross earnings.

   The Court agrees to provide these benefits subject to earrier requirements, Selection of the instrance
   provider(s) and the method of computing premiurns shall be within the sole discretion of the Court.

   New employees shall become eligible to participate in these programs an the start of the pay period
   following completion of one thousand forty (1040) hours of satisfactory performance.

   Note: All persons eligible for the foregoing program of insurance will be covered for the insurance an the
   date the insurance becomes effective, or in the esse where the employeeis absent an the date the insurance
   becornes effective because of illness, the insurance will commence en the date of return to work.

   ARTICLE 29.                      MEAL PERIODS

   Meal periods are non-paid and nonworking time and shall not be less than one-half (1/2) hour, or greater
   than one (1) hour when scheduled. Every effort will be made to schedule such meal period during the
   middle of the shift when possible.

                                                        31
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 39 of 63 Page ID #:62



    ARTICLE 30.                      MANAGEMENT RIGHTS

    All management rights and functions shall remain vested exclusively with the Court except those which are
    clearly and expressly limited in this Agreement. lt is recognized merel) by vsuy of Illustration that such
    managernent rights and functions include but are not limited to:

    (a) The right to determine the mission of the Court.

    (b) The right of Full arid exelusive control of the management of the Court supervision of all operations;
        determination of the methods and means of performing any and all work; and composition, assignment,
        direction, location, and determination of the size and mission of the work Force.

    (c) The right to determine the work to be done by the employees, including establislunent of levels of
        service and staffing pattems.

    (d) The right to ehange er introduce new or improved operations, methods, means or facilities; er, to
        contract for work to be done; provided, however, that the parties shall meet and discuss the impacts of
        any contract proposed to be awarded which would contract for services currently being provided by
        Unit employees.

    (e) The right to prescribe qualifications for employment and determine whether the are met; to hire, set
        and enforce performance standards, and promote employees; to establish, revise and enforce work rules;
        to schedule work time and türm or, to transfer, reassign, and lay off employees; to suspend, reduce in
        step, demote, discharge or otherwise discipline employees for cause; and to otherwise maintain orderly,
        effective, and efficient operations.

   ARTICLE 31.                       MERZT ADVANCEMENTS

   Section I.

   The Work Performance Evaluation for a regular status employee shall be completed by the employee's
   immediate supervisor within six (6) pay periods prior to the employee's step advance due date for an
   employee not receiving the top step of their salary range. To receive the step advancement, the employee
   must be evaluated overall on the Work Performance Evaluation as "Meets Job Standards" or "Exceeds
   Job Standards." The employee's immediate supervisor shall notify the employee in writing of inadequate
   work performance no less than three (3) pay periods prior to the employee's receipt of the work
   performance evaluation. The regular status employee evaluated uverall as not meeting job standards,
   shall not receive the step advance, except as provided herein. If an employee does not receive a Work
   Performance Evaluation by his/her step-advance due date, said employee shall be granted his/her step
   advance on his or her due date. The nonissuanee of a Work Performance Evaluation shall not be
   equivalent to receiving a rating of "Meets Job Standards."

   Section 2.

   If an employee receives an °voran "Unsatisfactory" or "Below Job Standards" evaluation, the employee's
   step advance may not be granted on the date due.

   Section 3.

   A denied step advancement can be granted following any sequence of a three (3) pay period review of the
   employee's performanee. If a supervisor has failed to give the three (3) pay period notice of inadequate
   work performance prior to step deeist the employee's performance must be evaluated within three (3)
   pay periods elfter the step would have been due. If this rating is "Meets Job Standards" er above, the step
   advance will be granted effective the original due date. If the supervisor fails to evaluate the employee

                                                       32
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 40 of 63 Page ID #:63



    within three (3) pay periods alter the step due date, the employee will be deemed to be evaluated as
    "Meets Job Standards" and the employee shall be granted the step advance effective the original step due
    date.

    Section 4.

    Any dispute arising out of the content of a work-performance evaluation with an overall rating of "Below
    Job Standards" or "Unsatisfactory" may be processed using the grievance procedure up to Step 3.

    Section 5.

    It is agreed that the performance of any employee without regular status raust be rated as "Meets Job
    Standards" or better prior to granting any merit step advancement.

    ARTICLE 32.                      NONDISCRIMINATION

    SEIU agrees to represent all employees in these units in their employer-employee relations with the Court.

    The parties agree that the provisions of this Agreement shall be applied equally to all employees covered
    hereby without favor or discrimination because of race, color, sex, sexual orientation, age, physical or
    mental handicap, national origin, political or religious opinions, or labor organization affiliations.

    The parties agree to support and promote the objectives of the Court% Equal Employinent Opportunity
    program.

   ARTICLE 33.                       OBLIGATION TO SUPPORT

   The parties agree that subsequent to the execution of this Memorandum of Understanding and during the
   period of time said Memorandum is before the Court Executive Committee; neither SEIU nor the Court
   Executh e Officer, nor their authorized representatives will appear before the Court Executive Committee
   individually or collectively to advocate any amendment, addition or deletion to the terms and conditions of
   this Memorandum of Understanding. It is further understood that this Article shall not preclude the parties
   from appearing before the Court Executive Committee nor meeting with individual rnembers of the Court
   Executive Committee to advocate or urge the adoption and approval of this Memorandum of Understanding
   in its entirety.

   ARTICLE 34.                      OVERTLME

   Section 1. General Provisions

   (a) Policy. lt is the policy of the Court to discourage overtime except when necessitated by abnormal or
       unanticipated workload situatiotts. lt is the responsibility of the Director of Human Resources or
       designee to arrange for the accornplishment of workload under their jurisdiction within a reasonable
       period of time. The Court has die right to require overtime to be worked as necessary.

   (b) Definition. Overtime shall be defined as all hours actually worked in exeess of forty (40) hours a work
       period. For purposes of defining overtime, paid leave time shall be considered as time actually worked;
       provided however, that for employees in the Supervisory and Professional Units, time speilt attending
       conferences, seminars and training programs shall not be considered as time actually worked.

           Overtime shall be reported in increments of toll fifteen (15) minutes and is non-accumulative and
           non-payable when incurred in units of less than fifteen (15) minutes. Overtime shall not affect
           leave accruals.


                                                       33
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 41 of 63 Page ID #:64



    (c) Overtime Compensation

        (1) Any employee authorized by the Court Executive Officer er designee to work overtime shall be
            compensated at premium rotes, i.e., one and one-half (1-1/2) times the employee's regular rate of
            pay. Payment for overtime compensation shall be mode on the first payday following the pay
            period in which such overtime is worked, unless overtime compensation cannot be computed until
            some later date, in which rase overtime compensation will be paid on the next regular payday after
            such computation can be raade.

        (2) In lieu of cash payment upon request of the ernployee and approval of the Court Executive Officer
            or designee, an employee may accrue compensating time off at premium hours. Cash payment at
            the employee's bare rate of pay shall automarically be paid for any compensating time, which
            exceeds eighty (80) hours, or for any hours on record immediately prior to promotion, demotion er
            termination of employment.

    (0 Variable Work Schedule
         The Director of Human Resources or designee with agreement of an affected employee, may arrange
         for that individual to take such time off as necessary to ensure that an employee's actual time
         worked does not exceed forty (40) hours within any given work period.

    (h) Work Period

       The work period for purposes of overtime, established for employees commences at 12:01 am.
       Saturday and ends at 12:00 am. (midnight) the following Friday of each week. The work period
       normally does not exceed forty (40) hours. Employees eurrently on 9/80 work schedules may maintain
       such schedules provided a work period can be established and agreed to in writing by the appointing
       authority and the employee which includes forty (40) hours worked each work period, Once an
       employee eurrently on a 9/80 work schedule leaves the same, the employee has na right to return. This
       provision does not otherwise limit the ability of the appointing authority to modify work schedules in
       accordance with the Article "Standard Tour of Die."

   ARTICLE 35.                        PART-TIME

   COURT SUPPORT SERVICES UNIT

   All part-time positions shall be first offered to fei        e employees with the exception of employees in job
   shares.

   At the discretion of the Court an employee may be allowed to work at least part-time in a regular position.
   Part-time employrnent is defined as an employee working in a regular position that is scheduled for any
   numbers of hours less than eighty (80) per pay period.

   Part-time employees shall receive pro rata benefits under Article 10: Benefit Plan and Article 52:
   Retirement System Contributions. Employees will be eligible for pro-rata accruals according to the
   Memorandum of Understanding provisions based upon the number of hours worked and be eligible to
   participate in the Retirement System.

   Seniarity continues to be based on hours worked.

   At such time when the Court determines there is a need for at least a part-time position, the Court will
   develop a method for implementation of the part-time positions and will agree to meet with SEIU
   regarding such plan, The Court will rneet and confer with SEIU regarding the Impact of any proposed
   modifications of current positions.

                                                           34
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 42 of 63 Page ID #:65



    If a part-time employee wishes to become a full-time employee, the employee shall submit a request to
    the Human Resources Director for fall-time employment. When the Court determines the need for a firn-
    time position, the employee shall be placed an the eligibility list for that position.

    ARTICLE 36.                      PAY PERIOD

    A pay period shall be comprised of fourteen (14) calendar days. The first pay period under this Agreement
    shall commence at 12:01 a.m. an the first Saturday of the Memorandum of Understanding following
    effective date and shall end at 12:00 a.m. (midnight) on the second Friday thereafter. Each subsequent
    fourteen (14) day period shall commence an the succeeding Saturday at 12:01 a.m. and shall end at
    midnight an the second Friday thereafter. The pay period and work week may be adjusted in accordance
    with FLSA requirements. Paychecks shall be issued an the Friday following the end of the preceding pay
    period, unless the TCAS issues paychecks at an earlier date.

    ARTICLE 37.                     PAYROLL DEDUCTIONS

   lt is agreed that SEID membership dues an.d insurance premiums for plans sponsored by SE1U shall be
   deducted by the Court from the pay warrant of each employee covered hereby who flies with the Court a
   written authorization requesting that such deduetion be made. Remittance of the aggregate arnotmt of all
   membership dues and insurance premiums deducted from the pay warrants of employees covered hereby
   shall be mode to SEKT within thirty (30) days alter the conclusion of the month in which said membership
   dues and insurance premiums were deducted.

   The Court shall not be liable to SEID, employees, or any party by reason of the requirements of this Article
   for the remittance of any sum other that constituting actual deductions mode from employee wages earned.
   SEILT shall hold the Court harmless for any and all claims, demands, suits, orders, judgments or other forms
   of Habite that may arise out of er by reason of action taken by the Court under this Artiele.

   ARTICLE 38.                      PAYROLL ERRORS

   In situations invoiving overpayment to an employee by the Court, said employee shall be obliged to repay
   the amount of overpayment within the time frame the overpayment was received by the employee.
   Documentation shall be provided to the employee by the Court, showing die calculations of the
   overpayment. Extensions to the period for repayment of the overage may be requested by the employee,
   subject to the approval of the Director of Human Resources or designee.

   In situations involving underpayment (less than the normal paycheck) to an employee by the Court, the
   Court shall contact the TCAS and request payment of the Balance due vvithin the next pay period, which the
   adjustment can be made, accompanied by appropriatc documentation to the TCAS. In those situations
   where the underpayment is one hundred Ballars ($100.00) or more in arrears to the previous paycheck, upon
   the request of the employee, the Court shall request the TCAS to pay the amount due to the employee within
   seventy-two (72) hours.

   ARTICLE 39.                     PROBATIONARY PERIOD

   The probationary period is one thousand forty (1040) service hours. The probationary period ends at the
   end of the day in which the employee has completed the required number of service hours.

   The probationary period will be automatically extended for each hour during which the employee is on
   leave withaut pay. In situations where the employee is an continuous paid sick leave for eighty (80) or
   more eonsecutive hours, or an modified duty for occupational or non-occupationai reasons, the probationary
   period may be extended at the discretion of the Court Executive Officer or designee. Such extension is in
   addition to the fifteen (15) pay period extension allowed by the Personnel Plan Policies.


                                                      35
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 43 of 63 Page ID #:66



    The probationary period for Judicial Assistant I is two thousand eighty (2080) sersice hours. The
    probationary period for Judicial Assistant 11 is one thousand forty (1040) service hours.

    The probationary period for Legal Processing Assistant Trainee, Legal Processing Assistant I and Legal
    Processing Assistant II is as provided in Appendix C. Employees making a job change to Legal
    Processing Assistant II will serve a probationary period of one thousand forty (1040) service hours.

    ARTICLE 40.                       PROMOTIONS

    A promotion is the appointment of an employee from one classification to a classification having a higher
    base salary range. A promoted employee shall receive at least the entrance rate of the new range or
    approximately a live percent (5%) salary increase whichever is greater; provided that na employee is
    thereby advanced above step 6 of the higher base salary range. At the discretion of the Court Executive
    Officer or designee, an employee may be placed at any step within the higher base salary Tange. Promotions
    shall be effective only at the beginning af a pay period.

    ARTICLE 41.                      PROVISIONS OF LAW

   lt is understood and agrecd that this Memorandum of Understanding is subject to all current and future
   applicable Federal and State laws and regulations and the current provisions of the Rules of Court of the
   Superior Court of California, County of San Bernardino. If any part or provision of this Memorandum of
   Understanding is in conflict or inconsistent with such applicable provisions of those Federal, State, or Court
   enactments or is otherwise held to be invalid or unenforceable by any court of competent jurisdiction, such
   part or provisions shall be suspended and superseded by such applicable law or regulations, and the
   remainder of this Memorandum of Understanding shall not be affected thereby. If any part or provision of
   this Memorandum of Understanding is suspended or superseded, the peaties agree to reopen negotiations
   regarding the suspended or superseded part or provision with the understanding that total compensation to
   employees wider this Memorandum of Understanding shall not be reduced or increased as a result of this
   Article. The parties hereto agree to refrain from initiating any legal action or taking individual er collective
   action that would invalidate Articles of this Memorandum of Understanding.

   ARTICLE 42.                       REALTIME DIFFERENTIAL

   01(FICIAL COURT REPORTER UNIT

   The Court will provide a six percent (6%) differential (based an base salary only) for court reporters that
   are nationally certified and use realtime an a daily basis. The Court will pay a three percent (3%)
   differential (based an base salary only) for court reporters that use realtime an a daily basis and pass the
   Court-administered test. The differential will be effective the beginning of the pay period following the
   date of die Court-administered test. Court reporters receiving either differential must sign an agreement
   to provide realtime services to any judgekomrnissioner. Court reporters currently providing realtime
   services who obtained an affidavit signed by their current judgekommissioner will not be required to take
   the Court test. These reporters must obtain a new affidavit if they are permanently assigned to another
   judgekommissioner or be required to take the Court test. An employee an an unpaid leave of absence for
   an entire pay period is not eligible to receive the realtime differential

   ARTICLE 43.                      RECRUITIVLENT/RETENTION SALARY ADJUSTMENT

   The Court Executive Officer or designee shall have the sole authority to grant a recmitment/retention salary
   adjustment for increased compensation only in situations where the Court Executive Officer or designated
   representative has determined such a need exists. Prior to implementation, the Court Executive Officer or
   designated representative shall meet and consult with the sEru. Such recommendation is at the sole
   discretion of the Court Executive Officer not to exceed the term of the existing Memorandum of
   Understanding, subject to the Court Judges Executive Committee review and approval.

                                                        36
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 44 of 63 Page ID #:67




    ARTICLE 44.                       RE-EMPLOYMENT

    (a) A regular employee who has terminated Court employment, and who is subsequently rehired in the
        same classification in a regular position must begin die first day of work mithin one hundred eighty
        (180) calendar days and beginning the first day of work by the one hundred eighty-first (181') day, may
        receive restoration of salary step, vacation accrual rate, sick leave Balance (unless the employee has
        received payment for unuscd sick leave in accordance with die Article an "Leave Provisions") and the
        Retirement Plan contribution rate (provided the employee complies with any requirements established
        by tkae Retirement Board), subject to the approval and conditions established by the Director of Human
        Resources or designee. The employee shall suffer lass of seniority and be required to serve a new
        probationary, period. The Court Executive Officer or designee has the discretion to waive only the
        requirement of the re-employed to serve a probationary period. For Tier 1 eligible employees,
        restoration of retirement contribution rate shall be in accordance with applicable state law and in
        compliance with any requirements established by the SBCERA.

   (b) A regular employee who has terminated Court employment and who is subsequently rehired to a regular
       position in the same job fiunily must begin the first day of work within one hundred eighty (180)
       calendar days and beginning ihe first day of work by the one hundred eighty-first (181) day, may
       receive restoration of vacation accrual rate, sick leave, and retirement contribution rate in the same
       manner as described above. Such employees begin immediately accruing vacation and sick leaves and
       may utilize the same immediately. The employee shall suffer lass of seniority and be required to serve a
       new probationary period. The Court Executive Officer or designee has the discretion to waive only the
       requirement of the re-employed to serve a probationary period. For Tier 1 eligible employees,
       restoration of retirement contribution rate shall be in accordance with applicable state law and in
       compliance with any requirements established by the SBCERA

   (0) A regular employee who has terminated Court employment, and who is subsequently rehired to a
       regular position within a ninety (90) calendar day period, must begin die first day of work within ninety
       (90) calendar days and beginning die first day of work by the ninety-first (91) day, may receive
       restoration of salary step (in the instance of rehire in the same classification), vacation accrual rate, sick
       leave and retirement contribution rate in die same manner as described above. The employee shall
       suffer loss of seniority and be required to serve a new probationary period. The Court Executive Officer
       or designee has the discretion to \Naive only die requirement of the re-employed to serve a probationary
       period. For Tier 1 eligible employees, restoration of retirement contribution rate shall be in accordance
       with applicable state law and in compliance with any requirements established by 11w SBCERA

   (d) Re-employment From Layoff - A regular employee who has been laid off from Court employment and
       is subsequently rehired to a regular position within two (2) years shall receive restoration of salary step,
       vacation accrual rate, and sick leave in the same manner as described above. The employee shall not
       suffer a lass of seniority and will not be required to serve a new probationary period. For Tier 1 eligible
       employees, restoration of retirement contribution rate shall be in accordance with applicable state law
       and in compliance with any requirements established by the SBCERA.

   ARTICLE 45.                       RELOCATION

   Employees in regular positions who are required by order of the Court Executive Officer or designee to
   change their principal place of residence because of a reassignment to meet die needs of the Court or
   because of layoff will be granted time off with pay not to exceed twa (2) working days and up to four
   hundred dollars ($400.00) reimbursement towards die actual cost of relocating their personal furnishings
   and belongings. Employees who are reassigned by order of the Court Executive Officer or designee to a
   location thirty-five (35) miles or more fron the current location shall receive notification of such
   reassignment a ;rdflirrmin of two (2) pay periods prior to the cffective date unless die reassignment is for the
   benefit of the employee.
                                                          37
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 45 of 63 Page ID #:68




    ARTICLE 46.                       RENEGOTIATION

    In the event either party hereto desires to negotiate a suceessor Memorandum of Understanding, such party
    shall nerve upon the other during the time period of one hundred and twenty (120) to ninety (90) days prior
    to the ending date of this Memorandum of Understanding, any written request to commence negotiations.
    Upon receipt of notification, negotiations shall begin no later than thirty (30) calendar days alter such
    receipt.

    The first order of business shall be negotiation of ground rules. By conclusion of the second meeting,
    ground rules shall be established regarding the form and procedure for exehaftging further proposals and
    counter- proposals.

    ARTICLE 47.                      REST PERIODS

    Employees shall be entitied to rest periods in aceordance mitla the schedule contained herein. Rest periods
    shall be scheduled in aceordance with the rcquirements of the Court but in no instance shall rest periods be
    scheduled within one (1) hour of the beginning or ending of a tour of duty or real period, nor shall such
    time be accumulative nor used to report to work Tate or leave early. Rest periods shall be considered as time
    woriced. Employees required to work beyond their regular tour of duty shall be granted a ten (10) minute
    rest period for each two (2) hours of such work.

                            puration of Work Period:           No. and Limit of Rest Period:
                      3 hours through 6 hours                 One - 15 Minute Rest Period
                      6 hours through 8 hours                 Two - 15 Minute Rest Periods

                      8 hours through 10 hours                Two - 20 Minute Rest Periode


   ARTICLE 48.                       RETIREMENT SYSTEM CONTRIBUTIONS

   Seetion 1. Eligibility
   Under the provisions of the County Employee's Retirement Law of 1937, all employees in regular
   positions who are scheduled to work for a minimum of forty (40) hours per pay period shall become
   members of the SBCERA.

   Due to the California Publie Employees' Pension Reform Act of 2013 (PEPRA), SBCERA established a
   nein fier, Tier 2. Tier 1 employees are Chose with a SBCERA membership date prior to January 1, 2011
   Tier 2 employees are diese with a SBCERA membership date an or alter January 1, 2013. Tier 2
   employees are subject to the provisions of PEPRA.

   Exception: Employees first hired at age sixty (60) or over may choose not to become a member of
   SBCERA at the time of hire. 1f this election is made, the employee will participate in the PST Deferred
   Compensation Retirement Plan. Said employee shall vontribute five percent (5%) of the employee's
   biweekly gross earnings and the Court shall contribute two and one-half percent (2.5%) of the employee's
   biweekly gross earnings. The employee's contributions to the PST Deferred Compensation Retirement
   Plan shall be automatically dedueted from the employee's earnings. Maximum total contributions shall
   be seven and one-half percent (7.5%) of the employee's maximum covered wages for Social Security
   purposes. Employees shall enroll in the Plan an forms approved by the Court.




                                                        38
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 46 of 63 Page ID #:69



    Employees shall be responsible for one hundred percent (100%) of the employee's retirement
    contributions as determined by the SBCERA without the Court paying any pari of the employee's
    contributions.

    The Tier 1 employee must choose to have the contributions designated as all nonrefundable or all
    refundable contributions for retirement purposes. If the Tier 1 employee designates the pickup as
    nonrefundable contributions, then for each dollar applied, the Tier 1 employee's retirement Obligation
    shall be satisfied in the amount of the actuarial value of that dollar to the SBCERA as determined by the
    Board of Retirement, and the Tier 1 employee may not withdraw this contribution from the SBCERA.

    If the Tier 1 employee designates the pickup as refundable contributions, then for each dollar applied, the
    Tier 1 employee's retirement obligation shall be satisfied in the amount of one dollar, and upon separation
    without retirement, a Tier 1 employee may withdraw this contribution from the Retirement Association.
    Upon retirement or separation, all contributions applied under this Section will be considered for tax
    purposes as nonrefundable contributions.

   Jr the Tier 1 employee does not Ne a designation, the contributions shall be made as refundable
   contributions. Tier 1 employees receiving SBCERA contributions under the Benefit Plan in effeet prior
   to the effective date of this Article shall continue to have contributions under this Article applied (as
   employer or employee contributions for retirement purposes) in the same manner as previously applied
   for the Tier 1 employee until a revised des ignation is made by the Tier 1 employee.

   Any dollars, which are remaining aller all retirement system obligations are fully satisfied, shall be paid
   to the employee in cash.

   Section 3. Sunivor Benefits
   Survivor benefits are payabie to employed retirement members with at least eighteen (18) months
   continuous retirement membership pursuant to Section 31855.12 of the County Employees Retirement
   Laue of 1937. An equal, non-refundable employ er and employee biweekly contribution will be paid to
   SBCERA as provided in the annual actuarial study. Employees are required to pay for survivor benefits
   even if you are not married and have no minor children.

   ARTICLE 49.                       RETURN-TO-WORK COMPENSATION

   Section 1. Purpose

   Return-to-work compensation is designed to compensate employees for being available to return to work
   with limited notice and for hours not previously regulariy seheduled. There are three types of retum-to-
   work compensation covered by this Article: an-eall; standby; and call-back. Assignnient and approval of
   retum to work compensation shall be runde by the Court Executive Officer or designee based upon the
   needs of the Court.

   Section 2. On-Call Compensation

   (a) On-call duty requires the employee to return a call or page as soon as practicable hut not to exceed thirty
       (30) minutes.

   (b) Employees assigned to be an-call shall: (1) leave a telephone number where they can be reached or
       wear a conimunicating device; and (2) be able to report to their work site within one (1) hour aner
       notification. Employees can also be given a designated time of more than one (1) hour to report by the
       Court Executive Officer or designee.

   (c) While assigned to on-call duty, the employee shall be free to use the time for his or her own purposes.


                                                         39
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 47 of 63 Page ID #:70



    (d) On-call duty shall be compensated at the rate of three dollars and twenty-five cents ($3.25) for each full
        hour of duty or portion thereof. On-call time shall not count as hours worked.

    (e) The employee shall not receive on-call compensation once the employee begins work.

    Section 3. Standby Compensation

    (a) Standby duty requires the employee to return a call or page as soon as practicable but not to exceed
        ten (10) minutes.
    (b) Employees assigned to standby duty shall. (1) leave a telephone number where they can be reached or
        wear a communicating device; and (2) after behag told to report to work, the employee shall arrive at the
        work site no tater than the time it takes to commute between the employee's harne and the work site.
        Employees can also be given a designated time to report by the Court Executive Officer or designee.

    (c) For ernployees in the Support Services Unit, standby pay shall be compensated at minimum wage as
        provided in the Fair Labor Standards Act for each full hour of standby duty er portion thereof, Standby
        hours under this provision shall count as hours worked for overtime purposes.

    Examples of application of this provision for computing overtime:

    Employee earning ten dollars ($10.00) per hour works forty (40) hours in a. work period, plus twenty (20)
    hours of standby.

           40 hours x $10.00 (base salary rate)1 = $400.00
           20 hours x $ 5.75 (minimum wage) = $115.00
                                                    $515.00
   $515.00 divided by 60 hours worked (regular rate of pay)2= $ 8.58
      $8.58 x 1-1/2 (overtime rate)                         = $12.87

   Pay for this week would be:

           40 hours x $ 8.58 (regular rate of pay)   = $343.20
           20 hours x $12.87 (overtime rate)         = $257.40
                                TOTAL PAY            = $600.60

   'Base salary rate is defmed in Salary Adjustment, Section 2.

   2Regular  rate of pay is defined within the requirements of the Fair Labor Standards Act to include all
   remuneration for employment paid to the employee. When more than one rate of pay is paid for hours
   worked, the regular rate of pay is calculated using the weighted average of the rares of pay.

   (d) The employee shall not receive standby compensation once the employee begins work.

   Section 4. Call-Back Compensation

   (a) Call-back pay is used when an employee in a regular position returns to active duty and the work alte at
       the request of the Court Executive Officer or designee after said employee has been released from active
       duty and has left the work site. An employee need not be assigned to on-call or standby duty to receive
       call-back compensation.

   (b) Lall-back compensation shall be paid in the following manner. The employee shall be paid for two (2)
       hours at one-time the base hourly rate of pay for each call-back =wienre. Said compensation shall be
       in lieu of any travel -time and expense to and from harne and the first er last work contact point. All
       time actually worked shall be considered as time actually worked for purposes of the Article an
       "Overtime."
                                                        40
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 48 of 63 Page ID #:71




    (c) Employees shall not be eligible for call-back pay in the following situations: (1) special tours of duty
        scheduled in advance; (2) the employee is called back within two (2) hours of the beginning of a
        scheduled tour of duty; or (3) the employee is not required to leave home. The employee shall report all
        time actually worked within a pay period. Such time shall be accumulative and shall be considered as
        time actually worked for the purposes of the Article an "Overtime."

    ARTICLE 50.                      SALARY ADJUSTMENTS

    Section 1.
    Effective upon ratification of this MOU, all bargaining unit employees who have completed their initial
    probationary period shall receive a sixty (60) bour one-time equity adjustrnent payment equal to current base
    salary at time of ratification.

   Effective the first full pay period dosest to May 1, 2016, after Court approval of this MOU, the base
   salary for all bargaining unit employees shall be increased by five percent (5%).

   Effective the first full pay period closest to September 1, 2017, the base salary for all bargaining unit
   employees shall be increased by two percent (2%).

   Effective the first full pay period closest to September 1, 2017, bargaining unit employees who have
   completed their initial probationary period shall receive a one-time lump sum payment equal to one
   percent (1%) of base salary.

   Effective the ferst full pay period closest to September 1, 2018, the base salary for all bargaining unit
   employees shall be increased by three percent (3%).

   Effective the first full pay period of 2019, the base salary for all bargaining unit employees shall be
   increased by one percent (1%).

   For purposes of this Agreement, base salary range shall mean the salary range assigned to a specific
   classification as provided in Appendix D. Base salary rate shall mean the hourly rate of pay established
   pursuant to Section 1 herein or the hourly rate of pay established pursuant to the step placement within the
   base salary range as provided in this Agreement as appropriate. Salary ranges shall be those provided in the
   Basic Salary Schedule containe.ci in the Court Salary Schedule.

   Section 2.

   The parties, having jointly reviewed and considered all available factors, agree that the salaries of existing
   dasstaations are those set forth in Appendix D.
   ARTICLE 51.                      SALARY RATES ANI) STEP ADVANCEMENTS
   New employees shall be hired at Step 1 of the established bam salary range, except as otherwise provided in
   this Agreement. Variable entrance steps may be established if justified by recruitment needs through Step 6
   with the approval of the Court Executive Officer or designee.
   Within the Base salary range, all step advancements will be made at the beginning of the pay period in
   which the employee completes the required number of service hours. Approval for advancement shall be
   based upon completion of required service hours in the classification and satisfactory work performance.
   An employee whose step advancement is denied shall not be eligible for reconsideration for step
   advancement exc-ept as provided in the Article "Merit Advancements."
   Completed service hours shall be defined as regularly scheduled hours in a paid status, up to eighty (80)
   hours per pay period. Overtime hours and time without pay shall not count toward step advancements. The
                                                        41
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 49 of 63 Page ID #:72



    employee shall be eligible for the first step advancement alter completion of one thousand forty (1040)
    hours [approximately six (6) monthsj and subsequent step advancements alter completion of two thousand
    eighty (2080) hours.

    Employees still within the step Progression, who reach the required number of service hours, shall
    advance to the next step subject to approximateiy five (5%) inereese provided, however, that no employee
    shall be paid greater than the top step in range.
    Examples:
                   Hire Step                                                 1
                   After 1040 hours Approx. 6 months                         2           5%
                   After additional 2080 hours Approx. one year              3           5%
                   After additional 2080 hours Approx. one year              4           5%
                   After additional 2080 hours Approx. one year              5           5%
                   After additional 2080 hours Approx. one year              6           5%

   The Court Executive Officer or designee may authorize the adjustment of the salary step or salary rate of an
   employee to maintain salary equity within the system, to prevent undue hardship er unfairness due to the
   application of any rule or policy, or to correct any salary inequity. The Director of Human Resources or
   designee may authorize the adjustment of the salary step er salary rate of an employee to c,orrect any payroll
   error or omission, including any such action which may have arisen in any prior fiscal year.

   ARTICLE 52.                      SPECIAL ASSTGNMENT COMPENSATION (SAC)

   Increases in pay may be granted to recognize the temporary assignrnent of additional responsibilifies
   significant in nature and beyond the normal scope of the Position. Now award shall be made in any
   situation related to a vacation, short-term iliness, or other relief six (6) weeks or less. The duration of
   such assignment are not intended to exceed one (1) calendar year except in unusual circumstanees
   approved by the Court Executive Officer or designee. Employees will normally not be in a probationary
   status. The employee shall be required to meet standards for satisfactory peil'annanu.

   Compensation shall be awarded in pay-period incremcuts and shall be in the form of a specified
   percentage of the employee's base pay. The Court Executive Officer er designee will determine the
   amount from a minimum of two-and-one-half percent (2.5%) up to a maximum of seven-and-one-half
   percent (7.5%). The additional compensation will be computed at the specified percentage of the current
   base pay of the employee for each pay period. Such increased in pay shall not affeet and employee's step
   advancement in the base Tange pursuant to "Salary Rates and Step Advancements."

   Requests for Special Assignment Compensation may be initiated by the manager or an employee via the
   appointing authority. The manager and the employee bear the mutual responsibility for initiating the
   compensation request in a timely manner and adhering to the compensation provisions defined in this
   provision. It is important the Court Executive Officer review the request before the employee beginn the
   assignment because there is Da guarantee the request will be approved. Special Assigrunent
   Compensation is to be effeetive only with the Court Executive Officer's written approval, assignment of
   the great level of duties, and signed acceptance by the employee.

   This provision shall not be used to circumvent or provide additional compensation over and above that
   which may be provided in "Ciassification" and "Assigtunent to Vacant Higher Position." These
   aforementioned provisions are mutually exclusive concepts, and as such, there shall be ne dual or
   multiple requests and/or appeals, in which the latter is applicable, for a single situation.

   ARTICLE 53.                      STANDARD TOUR, OF DUTY
                                                42
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 50 of 63 Page ID #:73




    The standard tour of duty mpresents the time that an ernployee is regularly scheduled to work. A regularly
    scheduted tour of duty which commences before midnight and ends the following day shall be reported for
    payroll purposes as time worked for the day in which the tour of duty began. The standard tour of duty
    consists of eight (8) hours per day, forty (40) hours per weck. The Court Executive Officer shall establish
    work schedules. Employees may be assigned or authorized by the Court Executive Officer or his/her
    designee to a 9/80 work schedule provided a work period is established and agreed to in writing by the
    Court Executive Officer and the employee which includes eighty (80) hours worked each pay period.
    Employees may be assigned or authorized by the Court Executive Officer er histher designee to a 4/10 work
    schedule.

    ARTICLE 54,                       STATE DISABILITY INSURANCE

    The Court agrees to pay the preraium for State Disability Insurance for each employee except those for
    which the Court pays the prerniurn for short-term disability insurance described under "Short-Term
    Disability" section above. Such Court-paid premium shall not exceed the current cost of nine-tenths (.9) of
    one percent of the first thirty thousand dollars ($30,000).

    After coverage is available, all claims shall be filed directly with the State Employment Development
    Department by individual employees. This benefit shall apply to ernployees in regular positions budgeted
    for forty (40) er more hours per pay period.

    ARTICLE 55.                      TEMPORARY PERFORMANCE OF HIGHERLEVEL MIES

   Employees directed to continuously perform the duties of a higher level position, or employees who have
   been given the temporary assignment of a project involving the performance of more diffieult duties and
   requiring a greater level of skill(s) may be granted additional compensation. For the purpose of this Article,
   temporary is defined as two (2) wecks or less. The duration of such assignments are not interided to exceed
   one (1) calender year.

   Eligibility Criteria: Employees will normally have regular status and not be in a probationary or trainee
   status; and there must be evidence of the employee's ability to competently perform the new assignment as
   determined by the Director of Human Resources or designee. Appointments to regular positions of trainees
   er underfills am exempt from the provisions of this Article.

       Assignment Criteria:

   (a) Compensation related to project assignmcnts requires the temporary assignment of more difficult duties
       involving a greater level of skills. Such assignment may be made to allOw for employee rotation,
       enhance upward mobility or to determine the impact of potential operationaliorganizational changes.
       The specific, temporary duties must be identified in writing.

       Compensation: Compensation shall be awarded in pay period increments.

   (b) Employees performing the duties of a higher level regular elassification shall be entitled to a salary rate
       increase equal to the higher elassification for the time actually worked. The amount of salary-rate
       increase shall be equal to a promotion.

   (c) Special assignment/Project compensation shall be in the form of a specified percentage of the
       employee's base pay. The Court Executive Officer or designee will determine the amount in increments
       of orte (1) percent from a minimum of two and one-half percent (2-1/2%) up to a maximum of seven
       and one-half percent (7-1/2%). The bonus will be computed at the speeified percentage of the cunent
       base pay of the employee for each pay period. Such increases in pay shall not affeet the employee's
       step advancement in the base range pursuant to the Article ort "Salary Rates and Step Advancements."

                                                         43
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 51 of 63 Page ID #:74




    Requests for Temporary Performance Compensation may be submitted in writing by the Manager or an
    employee to the Court Executive Officer or designee. The Manager and the employee bear mutual
    responsibility for initiating the compensation request in a thnely inanner and adhering to the compensation
    provisions defineel in this article. Temporal"- Performance Compensation is to be paid from the effective
    date of the assignment. The Court Executive Officer or designee's must give wüten approval or Temporary
    Performance Compensation.

    The provisions of this Article shall not be utilized to circumvent the provisions of er provide additional
    compensation over and above that which may be provided in the Article an "Classification."

    ARTICLE 56.                      TERM

   The term of this Memorandum of Understanding shall commence at 12:01 a.m. July 1, 2015, and this
   Memorandum of Understanding shall expire and otherwise be fully terminated at 12:00 a.m. (midnight) of
   September 30, 20191f a successor Memorandum of Understanding has not been reached by 12:00 a.m.
   (mitinight) of September 30, 2019, the terms and conditions of this Memorandum of Understanding shall be
   extended one (1) year or until a successor Memorandum of Understanding is adopted, whichever occurs
   sooner.

   ARTICLE 57.                       TRANSFERS

   The Court recognized that providing opportunities for employees to transfer creates a positive work
   environment. The Court is comrnitted to supporting transfer requests for vacancies as a result of a
   Promotion, resignation, termination or a newly fundcd position to the extent outlined in this section
   consistent with the Court's operational needs. All transfer requests will be considered in a manner that
   identifies the best candidate, consistent with the needs of the Court.

   In order to be eligible for the transfer list, the employee must have no formal disciplinary action(s) within
   the last twelve (12) months from the date of application, have completed his er her probationary period
   and raust not have been transferred as a result of a request within the last twelve (12) months.

   An eligible employee requesting a transfer shall submit a transfer request in NEOGOV. The Court shall
   maintain a transfer list of employees requesting a change of work location. The list will be kept in order
   by date of the employee's application. The transfer list will not expire; therefore, employees are
   responsible for requesting removal of their name off of the transfer list(s) if they are no Longer interested
   in transferring; otherwise, die employee may be subject to beire transferred. If an employee requests
   more than one location for transfer and is assigned to one of the desired locations, the employee will be
   removed from the transfer list. If an employee received a disciplinary action while there are an the
   transfer list, the employee will be removed from the transfer list.

   The Court shall consider employees an the transfer list prior to seeking outside candidates. The Court
   shall fill vacant positions from the transfer list prior to seeking candidates from the layoff list.

   The Court and Union agree to meet six (6) months alter ratification of the MOU to discuss the transfer
   process.

   ARTICLE 58.                      TUITION REIMBURSEMENT AND MEMBERSIOT DUES

   Section 1. Preamble

   In conjunetion with SEN, the Court has established for each representation unit a tuition reimbursement
   and membership dues procedure to encourage all employees to pursue educational opportunities and
   involvenaent in organizations to enhance their contribution as Court employees and assist in their career

                                                       44
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 52 of 63 Page ID #:75



    development. Both Parties recognize the impottance of continued quality improvement and strongly
    encourage the utilization of opportunities assisted by this Article. Tuition funding and reimbursement
    programs shall be administered by the Court's Financial Services,

    No Unit member shall receive tuition reimbursement in excess of the limitation determined by the Internat
    Revenue Service. Eligibility for reimbursement is contingent upon an approved course or seminar,
    completed with, where applicable, a grade of "C" or bettet or "pass" when taken on a passifail basis, except
    in extenuating circumstances where such a situation as verifiable illness prevents an individual from
    completing a course.

    If a license or certification is required for classification, the Court will either reimburse or make direct
    payments upon request by the employee.

    Section 2.

    Each fiscal year a maximum of six hundred dollars ($600.00) will be allowed for each employee in a regular
    position with at least twelve months of Court Service. These funds will be administered by the Court's
    Financial Services for one hundred percent (100%) reimbursement of tuition and college registration fees,
    conventions, seminars, and workshops for career-development courses or to reimburse membership dues in
    professional organizations; provided such expenditure enbances the education, skills, and qualifications
    pertaining to the employee's classification or furtherance of Court goals and is approved by the Court
    Executive Officer or designee.

   The Court will also reimburse Offizial Court Reporters for license fees and state-mandated continuing
   education units (CEU).

   ARTICLE 59.                        UNIFORMS

   The Court will provide five (5) shirts per employee in the classification of Court. Systems Technician,
   Court Facilities and Records Clerk and Court Facility Worker. Shirts will be replaced ammally or as
   needed.

   The Court will provide two (2) navy blazers with Court seals, eleven (11) pairs charcoal grey pants and
   eleven (11) white shirts to Court Attendants which will be replaced annually, The Vendor will rent the
   uniforms to the Court and provide clean uniforms on a weekly basis at no out-of-pocket expense to the
   employee. Weekly pickup/drop-off for dry cleaning will be at a designated location convenient to the
   employees.

   The Court will provide annually a sixty-five dollar ($65.00) allowance for Court Attendants to be used to
   purchase professional black shoes.

   ARTICLE 60.                       UNION EDUCATION AND RELEASE TIME

   Section 1. Executive Board Members

   The Court will provide up to thirty-two (32) hours per calendar year for an employee that is an Executive
   Board member of SEJU Local 721 to atzend periodic union-sponsored training, Seminars, and
   conferences. Employees who are authorized Executive Board members of SEID Local 721 shall be
   entitled to be released on one (1) regularly scheduled work day per month, at the Union's expense, for the
   purpose of traveling to and attending the monthly Executive Board rnceting. Employees may request
   VTO or vacation time to cover these meetings. The Union agrees to provide the Court with a minimum
   of a one (1) month advance notice for release time under this provision.

   Section 2: Steward Education/Release Time

                                                         45
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 53 of 63 Page ID #:76



    The Court agrees to release SE1U stewards for Union-related education and training activities not to
    exceed six (6) work days per steward and alternate per calendar year, at the Union's expense. Employ ees
    may request VTO er vacation time to cover these trainings. The Union agrees to provide the Court with a
    minimum of a two (2) week advance notice for release time under this provision.

    ARTICLE 61.                        USE OF BULLETIN BOARDS

    The Court will furnish at least a three and one-half by two and one-half feet (3 1/2 x 2 1/2) portion of existing
    bulletin board space for notices of SEID. Only areas designated by the Court Executive Officer or designee
    may be used for posting of notices. Bulletin boards shall only be used for the following notices:

        (a) Scheduled SEIU meetings, agenda and minutes.

        (b) Information an SEIU elections and the results.

        (c) Information regarding SEIU social, mereational, and related news bulletins.

        (d) Reports of official business of SEIU, including reports of comrnittees or the Board of Directors.

   Posted notices shall not be abscene, defamatory, or of a political nature, nor shall they pertain to public
   issues which do not involve the Court or its relations with Court employees. All notices to be posted must
   be dated and signed by an authorized representative of SETU, .with a copy to be submitted, delivered or
   faxed to the Director of Human Resources prior to posting.

   Court equipment, materials, or supplies shall not be used for the preparation, reproduction, or distribution of
   notices, nor shall such notices be prepared by Court employees during their regular work time.

   In cases where SEIU represents more than one (1) authorized employee representation Unit at a work
   location, the space described above will become the bulletin board space for all employees represented by
   SEIU at that work location.

   ARTICLE 62.                        USE OF COURT RESOURCES

   SEIU will be granted permission to use Court facilities for the purpose of meeting with employees to
   conduct its internal affairs during non-work hours, provided space for such meetings can be made available
   without interfering with Court needs. Pemüssion to use Court facilities maust be obtained by SEIU from the
   Director of Human Resources. SEIU shall be held fully responsible for any damages to and the security of
   any Court facilities that are used by SEIU. No Court vehicles, equipment, time, or supplies may be used in
   connection with any activity of SEID, except as may be otherwise provided in this Agreement.

   The printing of Consolidated Memoranda of Understanding shall be undertaken by cornpetitive bid with the
   costs for all units jointly shared by the Court and by SE1U.

   ARTICLE 63.                        VOLUNTARY TIME OFF

   Voluntary Time Off (VTO) Program is intended to provide employees means of taking unpaid time off
   work without losing benefits which depend an the employee boing in a paid status. The following
   conditions apply:

   (1) VTO may be taken in the same increments as vacation time and is limited to one hundred and twenty
       (120) hours per fiscal year.

   (2) When VTO is taken, leave accruals continue as if the employee were an paid time. Vacation mcoCimum
       accrual litnits will be extended by the amount of VTO taken provided that the employee take the
       vacation time off during the first thirteen (13) pay periods of the following fiscal year. VTO time
       counts as time worked toward satiseing the required hours to receive the Benefit Plan.
                                                       48
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 54 of 63 Page ID #:77




    (3) VTO does not count as hours worked for purposes of computing overtime. Benefits from the
        Retirement System Contribution Artiele will only be paid if the employee is in a paid status at least
        forty (40) hours in any pay period in which VTO is used.

    (4) VTO may not be used for situations that would otherwise require Leave Without Pay, or in
        conjunction with Leave Without Pay. VTO Inay be used only by an employee who is otherwise an
        paid status.

    (5) VTO is an entirely voltuttary program. No employee may be required to take VTO.

    VTO may be taken by request of the employee and upon approval of the Supervisor or Manager.

    ARTICLE 64.                     WORK DISRUPTION

   The parties agree that na work disruptions shall be caused or sanctioned by SEM during the term of this
   Agreement. Work disruptions include, but are not limited to: sit-down, stay-in, speed-up, or slowdown in
   any Operation of the Court, or any curtailment of work, disruption, or interference with the operations of
   the Court. The parties shall endeavor to discourage any such work disruptions and make positive efforts
   to return employees to their Jobs. The parties acknowledge that participation of any employee in any
   work disruption action against the Court is grounds for disciplinary action, including termination. The
   parties agree that no lockout of employees shall be instituted by the Court during the term of this
   Agreement, unless such work disruptions occur.




                                                     47
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 55 of 63 Page ID #:78




      Appendix A


      APPROVAL BY COURT JUDGES EXECUTIVE COMM!TTEE

        This Memorandum of Understanding is subject to approval by the Court Judges Executive Committee.
        The parties hereto agree to perform whatever acis are necessary, both jointly, and sepamtely, to urge the
        Court Judges Executive Committee to approve and enfarce this Memorandum of Understanding.

       Foliowing approval of this Memorandum of Understanding by the Court Judges Executive
       Committee, its terms and conditions shall be implemented.

       DATED:



       SUPERTOR COURT OF CALIFORNIA                        SERVICE EMPLOYEES INTERNATIONAL
       COUNTY OF SAN BERNARDINO                            UNION, LOCAL 721

                          ei        4

               -          4     Ä




      RECOMMENDED FOR COURT JUDGES EXECUTIVE COMMI                             APPROVAL:



       garefed
      RAYMOND L. teer                                        NA Y EBERHARDT
      Presiding Judge                             qmrot ix.3 Court Exeputive Officer




                                                     48
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 56 of 63 Page ID #:79



                                                                                        Appendix B


                       REPRESENTED BARGAINING UNITS

    The Superior Court of California, County of San Bernardino and the Service anployees
    International Union, Local 721 have met and conferred and reached an agreernent establishing an
    Employer-Employee Relations Resolution.

    That Resolution sets out two bargaining units for which Service Employees International Union,
    Local 721 is the exclusive representative.

    These bargaining units are the Official Court Reporter Unit and the Support Services Unit.

    It is the Intention of the parties to negotiate a single Memorandum of Understanding between the
    parties concurrently. The individual bargaining units will be identified in the Memorandum of
    Understanding including any benefits unique to each bargaining unit.

    The Court will release the following number of employees for the purpose of meeting and
    conferring for subsequent Memorandum of Understanding.

                                          Number of Employees
                  Official Court Reporter Unit       2

                  Support Services Unit              3


   Date&         4/Lel«4


   Service E       ees International Union, Local



   Superior Court of California, punty of San Bernardino




                                                    49
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 57 of 63 Page ID #:80



                                                                                                          Appendix C

    Flexible Staffing Criteria of the Legal Processing Assistant (LPA) Series


    SUPERIOR COURT LEGAL PROCESSING ASSISTANT (LPA) SERIES:

    The Legal Processing Assistant (LPA) series is a flexibl5 staffed classification series, which provides employees
    with the opportunity for professional growth, advancement and increased pay. lt provides the Superior Court
    organization and management with the expertise and flexibility to meet the ehanging workload and coverage needs
    of the Court. The classes in the LPA series are chameterized by the complexity, variety and breadth of work
    performed. The criteria for promotion from LPA Trainee to LPA 1 and from LPA I to LPA II ineindes; (1) ability
    and willingness to perform multiple and complex division activities; (2) at a minimum, a meets standards
    performance rating; and, (3) assessment testing.

    The Superior Court will_provide emplovees the onoortunie and training necessary to "flex up" as described belaw.

    LEGAL PROCESSING ASSISTANT TRAINEE (LPA Trainee) - Ente; Training Level:

        •   Incumbents work at an initially assigned desk (e.g., input, Sting, etc.) and in a training capacity within a
            district. Incurnbents must develop the necessary skills for progression to the next level, LPA I, by the
            completion of a 6-month (1,040 hours) training period or face termination.
        •   To promote to the LPA I levet, an incurobent must successfully complete the 6-tnonth training; demonstrate
            consistent competency in more than one required activity within a district; pass the core assessment testing;
            and, at a minimum, achieve znarks of "Meets Standards" in all rating categories of their performance
            evaluation.

   LEGAL PROCESSING ASSISTANT I (LPA I) — Continued Training Level:

       •    Incumbents perform a variety of document processing and/or data entry activities. The probationary period
            for the LPA I is 12 months (2,080 hours).

   TO PROMOTE TO LEGAL PROCESSING ASSISTANT II (LPA II):

   1. Incumbents must complete 18 months (3,120 hours) in the classification of Legal Processing
        Assistant I (LPA I); and
   2. Demonstrate consistent competency in the required activities in the "Moderate and Complex" levels
       of the Promotional Cross Training Plan of a district; and
   3, At a minimum, be rated "Meets Standards " in all rating categories of the performance appraisal and
       the quarterly proficiency training reports; and
   4. Pass the required core and case-specific assessment testirtg.

            The probationary period for an LPA I is 12 months (2,080 hours). The probationary period may be
            extended at the end of the 12-month period if necessary Emd may be extended in 3 pay-period increments
            up to a maxhnurn of 15 pay periods.


   LEGAL PROCESSING ASSISTANT II (LPA II) — Journey Level:

       •    Incumbents are fully Adlied workers capable of performing the fall range of document processing
            activities. They are competent to work in the Rill range of performance areas. LPA ff's provide technical
            assistance in more complex and lass routine assignments, couduct technical review of work, and assist the
            supervisor in planning and implementing work procedures, staff training and similar taste.

   There is no probationary period for employees promoting to LPA 11 from the LPA 1 level.




                                                           50
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 58 of 63 Page ID #:81


                                                                    Appendix 0
                                                                    Eff. 12.27.14


                 Clässification               U it        Range   Step 1            Step 6
    ACCOUNT CLERK 1                           CSS          34     $16.5529           $21.1646
    ACCOUNT CLERK II                          CSS          39     $18.7357           $23.9038
    ACCOUNTING TECHNICIAN                     CSS          44     $21.1646           $27.0068
    ADMINISTRATIVE ASSISTANT I                CSS          43     $20.6403 _         $26,3220
    ADMINISTRATIVE ASSISTANT II               CSS          46     $222132            $28.3550
    ADMINISTRATIVE CLERK                      CSS          37     $17.8583           $22.7696
    BUDGET CLERK                              CSS          42     $20.1481           $25.7228
    COMPLIANCE OFFICER                        CSS          37     $17.8583           $22.7696
    COURT ATTENDANT                           CSS          39     $18.7357           823.9038
    FACILITIES AND RECORDS CLERK              CSS          33     $16.1677           $20.6403
    FACILITIES WORKER                         CSS          33     $16.1677           $20.6403
    JUDICIAL ASSISTANT 1                      CSS          41     $19.6452           $25.0915
    JUDICIAL ASSISTANT II                     CSS          46     $22.2132           $28.3550
    JURY SERVICES ASSISTANT                   CSS          37     $17.8583           $22.7696
    LEGAL PROCESSING ASSISTANT I              CSS          33     $16.1677           $20.6403
    LEGAL PROCESSING ASSISTANT II             CSS          37     $17.8583           $22.7696
    LEGAL PROCESSING ASSISTANT TRAINEE        CSS          27     $13.9742          $17.8583
    OFFICIAL COURT REPORTER                   CTR          65     $35.3207          $45.1326
    PARALEGAL                                 CSS          51     $25.0915          $32.0251
    PARALEGAL TRAINEE                         CSS          41     $19.6452          $25,0915
    PURCHASING ASSISTANT 1                    CSS          34     $16.5529          $21.1646
    PURCHASING ASSISTANT II                   CSS          39     $18.7357          $23.9038
    SELF HELP ASSISTANT                       CSS          39     $18.7357          $23.9038
    SENIOR ACCOUNT TECHNICIAN                 CSS          49     $23.9038          $30.4950
    SENIOR FACILITIES & RECORDS CLERK         CSS          39     $18.7357          $23.9038
    SENIOR LEGAL PROCESSING ASSISTANT         CSS     -    39     $18.7357          $23.9308
    SYSTEMS TECHNICIAN I                      CSS          52     $25.7228          $32.8276
    SYSTEMS TECHNICIAN II                     CSS          56     $28.3550          $36,2088
    SYSTEMS TECHNICIAN III                    CSS          58     $29.7995          $38.0385
    TREATMENT COURT COORDINATOR               CSS          62     $32.8276          $41.9440




                                         51
            Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 59 of 63 Page ID #:82



                                                                                                                                              Appendix E
   OFFICIAL COURT REPORTER U141T


enge                                                                           M             5              B.7                                     3              10          -11
Hoch* 12-
7-14
    27          Haue          13.6742       14.3168       14.6597       15.0442       15.4187        15.8039       18.1677       16.5529      16.9915       17.4198      17.8553
              22112- 52
                  otte        1,117.94      1,14523       1,173.55      1,203.54      1,233.50       1,264.31      1,293.42      1,32423     1,359.32       1,393.57     1,426.66

    33          KM/           16.1671       135529        113,9916      17.4195       17.8583        18.2756       18.7357       18,1851     19.6462        20.1481      20.6403
              AKW. N-
                 W/           1.290.42      1,324.23      1,359.33      1293.67       1,428.66       1,462.05     1,498.88      1,534,81     1,571.62      1.611.85      1,551.22

   34            15258        16.5529       16.9816       17.4196       17.85133      152758         18.7357       19,1851       19.8452     20.1481        20.6403          21.1641
              NW-
                   ee         1324.23       1359.33       1393.57       1425.66       1462.05        1498,88       1534.81       1571.62     1611.85        1651.22          169611

                Ituly         17.8583       18.2756       18.7357       19.1551       19.6452        20.1481       20.6403       21.1646     21.6782        22.2132      22.7696
              Jen- kg-
                  wle         1.428.68     1;462.05      1,498.85       1,534.81     1,571.62       1,611.85      1,651.22      1,653.17     1,734.28      1,777.06     1,621.57

   80           Fkwrly        18.7357       19.1851       19.6452       20.1481       20.8403        21.1846      21.5782        22.2132     22.7698       23.3367      23.9036
              22911. 81.
                  w          1 498186      1 534.81      1 571.62       1 611.85     1 551.22       1 693.17      1 734.26      1 777,06     1 a• 1.57     1888.94      1 912.30

   41           Howly         19.6462       20.1461       20.8403       21.1645       21.6782        22.2132      22.7698       23.3367      239038        24.5030      25.0915
              4592' N-
                 ee          1 571.62      1,611.86      1,851.22       1,693.17     1,734.28       1,777.08      1.821.57      1,886.94     1,912.30      1,96024      2 007 32

   42           Houdy        20.1481        20.13403     21.1646        21.6762      222132          227695       23.3387       23.9032      24.5030       25,0915      26.7228
              APP-2- 54.
                   wie       1,611.85      1,651.22      1,893,17     ' 1,734.28     1,777.06       1,821.57      1,886.94      1,912.30     126024        2 007 32     2.0x57.52

   43          Houdy         20.6403       21.1646       21.6782        22.2132      22.7686        23.3367       221.0088      24.5030      25.09e        25.7228      28.3755
             Appx.81-
                wie          18.51.22      1683.17       1734.26       1777.0E       1821.57        1,888.94      1,91230       1,960.24     2.007.32      2 1157 82    2 110 04

   44          Heue          21.1848       21.6782       22,2132       22.7696       23.3367        23.9038       24.5030       25.0915      251228        26.3755      27,01358
             *2' Bi-
                 tte         1,893.17      1,734.26      1,777.06      1,821.57      1.886.94       1,912.30      1,96024       2,007.32     2,057.82      2,110.54     2,180.54

   46         Heue           22.2132       22.7898       23.3367       23.9038       24.5030        25.0915       25.7228       28.3755      27.0088       27.6702      25.3550
             APL g                                                                                                                                                      2,288.40
               e41           1,777.05      1,921,57      1,886.94      1,912.30      1960.24        2,007.32      2,247.82      2,110.04     2,180,54      2213.62

   $1          Heue          25.0915       25.7228       26.3756       27.0068       27,6752        28,3550       23.0812       29.7985      30,4950       31.2547        32.0251
             Apex. 81-
                 MN          2,207,32      1267.82       2,110.04      2,160.54      2,213.62       2,268.40      2,324.50      2,383,93     2,432.80      2.500.38       2,562,01

   52          Italy         25.7228       26.3755       27.0068       27,6702       28.3550        29.0512       29.7005       30.4950      31.2547       32.0251        32,8276
             7930- Eg-
                 wie         2,05722       2,110.04      2,160.54      2,21392       2,2E4.40       2,324.90      2,383.95      2,439.60    2,500.38       2,582.01       2,626.21

   53          Hure          26.3755       27.0088       27.6702       28.3550       29.0612        29.7995       30.4950       31.2547      32.0251       322276         33.6406
             6219. a-
                  m          2,110.04      2,180.54      2,213.62      2,268.40      2,324.90       2,353.96      2,43980       2,500.38    2,55101        2,825.21       2,691.26

                lioudy       27.6702       28.3550       29.0612       29.7995       30.4960        31,2547       32.0251       32.8276      33,8405       34.4647        35.3207
             +en N
                ee           2,213.82      2,268.40      2,324.90      2,383.98      2,439.60       2,500.38      2.562.01      2,626.21    2,691.26       3.767.18       2.825.66

   58            Howly       28.3.e50      29.0612       25.7995       30.4950       31.2547        92.0251       32,8276       33.6408      34.4647       35.3207        36.205B
             .04492. 5i-
                   edy       226840        2,324.90      1383.56       2,439.80      2,500.36       2,552.01      2,526.21      2,691.28    2767.16        2,825.66       2,806.70

   58          441           29.7995       30.4950       31,2647       32.0251       32.8276        33.6408       34,4847       35.3207      352088        37.0862        38.0385
             len N-
                ee           2,383.96     2439.60        2,50038       2.562.01      2,e8.21        2.691.26     2,757.18       2,825.66    2,896.70       2,9E490        3,043.08

   59          Heue          30.4950       31.2547       32.0251       32 12276      33.6408        34.4647       35.3207       38,2085      37.0862       38,0385        35.9567
             4Px. al-                                                                                                                                      3,043.08       3,116.70
                wHy         2.439.130     2,500.38       2,562,01      2,626.21      2,691.26       2.757,18     2,825.58      2.596.70     2,9138.93

   40          Heue          31.2547       32.0251       32,8275       33.640e       34.4647        35.3207       912088        37.0862     36.0385        38.9567        39.9545
             20112. Eis
                 wle        2,500.38      2,562.01       2,626.21      2,89126      2,757.18       2.825,66      2,898.70      2.956,90     3,043.08      3,1113.70       3,197.15

   61          How6        32.0251       32.8276       33.6420       34.4647       35.3207        36.2068       37.0352       38.0985      339587        29.9245        40,9188
             AriptB
                 wkly       2,582.01      2,62821       2,691.26       2.767.18     2,625.66       Uten          2,966.90      3,043.08     3,118.70      3.197.18        3,273.34

  82          Hone           32 8276       33,8408       34.4647       35.3207       36.2088        37.0862       38.0395       38.9587     39.9645        40.9168        41.9440
             NA lei•                                                                                                                                                     3,355.62
                wldy        2,626.21      2,89128       2,757.18      2,825.68      2,826.70       2,966.90      2,043.08      3,116,70     9,167.16      3,273.34

  55           112912        33.8405      34.4647        35.3207       36.2088       37.0862        38.2065       38.9597       39.9846     40.9168        41.9440        419619
             Ate. 3^
                  yde       2,691.28      2,757.18      2,825.66      2 899.70      2 966.90       3 043.08      3116.70       3187.18      3 273.34      3 355.52         438.55

  64          Kaue           34.4647      35,3207       26.2088        37.0882       38.0385        38.9557      39.9345       40.9166      41.9440        42.9819        44.0188
             Ale a-                                                                                                                                       3,438.55       3,521.55
                rid         2,757.16      2,82566       2,898.79      2,966.90      2,643.05       9,116.70      3,197.16      3,273.34     3,355.52


                                                                                             52
     Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 60 of 63 Page ID #:83



8          .            35,3207      36.              37.088t      38.0385       389587         39.9645          40.9188        41.9440      429819   44.0198      45.1326
      garen                           898.70          2888.90      3043.08       311670         Mill 36 0.61
                                                                                           ffleilMellinfflill     43655
98    iffli
       APPL Eli-
                        36.2088      37.0862          ettneß      Illeffl        39.9645        11121M
                                                                                             40.9168 41.9440     44.0198
                                                                                                           46.2581
                                                                                                             Mal
                        2 896.70     2 986.90               08
                                                      3043.118      3 115.70 lirelliMMEMMIIIIMMI 3,610.51 700,49
88    IM                36.0365    Ireillarffli 40.9168 41.9440                            IM 44,0198                    realliffli 465994
                                                                                                                                45.1326
      &ja               3 043.08     3 118,70 IIMIERNI 3 355.52                            WM 1521.58                            610.61
                                                                                                                          3 700.49 3 79294 3 Bele
99    111,11r1M11991                                   41.9440 UM 44.0196
                                                      40.9188                                                rellifflilifflalli 48.5994    49.8289
                        3 11670    lierireffli 3 355.62 IBMMIM 3 610.61                3 700.49   79194 MINI ' 986.39
17    IIIMIIM                        44.0198  451316 IreinIMIIMIIIMBI 51,1032                    52.3551 Iffl 54.9983
      sallitMlarril                           3 810.61 3 700.49 3 792.94 1111Mrell 4 086-26 MW 4 293.70             4 399.84
75    IVIIIIIMIIIPIMMIMIfflill                                  4e8299    51.1032 IMIIIIM 54.9980          56.3876  57.7586
      EH            3610.61          3 700.49 3 79194 leMillffli 4 055.26 IM 4 .70                         4 509.41 4 620.69
77    IMIIIPMIIIIPM                           49.8299  51.1032  52.3551 IIM 54.9980    56.3676           illeffl e0.7011
      Iliffl 3 76194               Ifflillirffl 4 008.25 rffl 283.70 IIIM 4 509.41              4 620.69 lirM 4 656.09
79    Ifflil 49,6299          MIM    51,1032           53.8712  549660 MIIIIIMI                 60.7011    62.1884  63.79.34
      116211111119111 4 08626 IIIM                                 4 293.70   111M              4 509.41        4 620.69    Mill 4 856.09             4 975.07   5 103.47



SUPPORT SERVICES UNIT

       Range                                             Step 1         b ep 2         Step 3               Step 4           Mop 5.         Step&


                   27                     Haie         13,9742         14.6697       15.4187               16.1677         16.9916        17.8583
                                       Appx. E4-
                                           wie         1,117.94       1,173.58 ,     1,233,50          1,293.42            1,359.33       1,428.66
                   33                    Howe          16.1677         16.9916       17.8583               18.7357         19.6452        20.6403
                                       APPx, Bi-
                                           wie         1,293.42       1,359.33       1,428.66          1,498.86            1,571.62       1,651.22
                   34                    flourty       16.6529         17.4196       18.2766               19.1851         20.1481        21.1646
                                       APPL Bl-
                                           wkly        1324.23         1393.57       1462.05               1534.81         1611.85        1693,17
                   37                    Hotirly       17.8583         18.7357       19.6452               20.6403         21.6782        22.7696
                                       Appx, Bi-
                                           wkly        1,428.66       1,498.86       1,671.62          1,651.22            1.734.26       1,821.57
                   39                    Hou           18.7357        19.6452        20.6403               21.6782         22.7696        23.9038
                                       Appx. 81-
                                           biftt1y_    1.498.86       1,571.62       1.651.22          1,734.26            1,821.57       1,912.30
                   41                    Howe          19.6452        20.6403        21.6782               22.7696         23.9038        25.0915
                                       Appx. Ell-
                                           wkly        1,571.62       1,651.22       1,734.28          1,821.57            1,912.30       2,007.32
                   42                    Ready         20.1481        21.1646        22.2132           23.3367             24.5030        25.7228
                                       Appx. Bi-
                                           widy       1,611.85        1,693.17       1,777.06          1,866.94            1,960.24       2,057.82
                   43                   Heue           20.6403        21.6782        22.7696           23.9038             25.0915        26.3755
                                      Appx. 61-
                                          wie         1,651.22        1,734,26       1,821.57          1,912.30            2,007.32       2,110.04
               44                       Hourly         21.1645        22.2132        23.3367           24.5030             25.7228        27.0068
                                      Appx. Bi-
                                          wkly        1,693.17        1,777.06       1,866.94          1,960.24            2,057,82       2,160.54
               48                       Hole           22.2132        23.3367        24.5030           25.7228             27.0068        28.3550
                                      Appx. Bi-
                                         ete          1,777.06        1,866.94      1,980.24           2,057.82            2,160.54 _     2,268.40
               51                       Heue           25.0915        26.3755        27.6702           29.0612             30.4950        32.0251
                                      Appx. 81-
                                          wkly        2,007.32        2,110.04       2,213.62          2,324,90            2,439.60       2,562.01
               52                       Houriy         25.7228        27.0068        28.3550           29.7995             31.2547        32.8276
                                      Appx. 81-
                                          vile        2,057.82        2,160.54       2,268.40          2,383.96            2,500.38       2,1326.21

                                                                                    53
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 61 of 63 Page ID #:84



        53          Howe       26.3755     27.6702        29.0612      30.4950     32.0251     33.6408
                  Appx. BI-
                      tedy     2,110.04    2,213.62       2,324.90     2,439.60    2,562.01    2.691.26
       55           Hourly     27.6702     29.0612        30.4950      32.0251     33.6408     35.3207
                  Appx. BI-
                      wldy     2,213.62    2,324.90       2,439.60     2,562.01    2,691.26    2,825.66
       56           Hourly     28.3550     29.7995        31.2547      32.8276     34.4647     36,2088
                  Appx. Bi-
                      teddy    2,268.40    2,383.96       2,500.38     2,626.21    2,757.18    2,896.70
       58          Hole        29.7995     31.2547        32.8276      34,4647     36.2088     38.0385
                 Appx. BI-
                     wke       2,383.96    2,500.38       2,626.21     2,757.18    2,896.70    3,043.08
       59          Hourly      30.4950     32.0251        33.8408      35.3207     37.0862     38,9587
                 Appx. Bi-
                     teddy    2,439.60     2,582.01       2,691.26    2,825.66    2,966.90    3,116.70
       60          Hourly      31.2547     32.8276 ..,    34.4647      36,2088     38.0385     39.9645
                 Appx. BI-
                     wie      2,500.38    2,626.21       2,757.18     2,896,70    3,043.08    3,197.16
       61          Hourly      32.0251     33,6408        35.3207      37.0862     38.9587     40.9168
                 APPx- Bi-
                     widy     2,562.01    2,891.26       2,825.88     2,968.90    3,116.70    3,273.34
       62          Houdy      32.8276      34.4647        36.2088      38.0385    39.9645      41.9440
                 Appx. BI-
                     wie      2,626.21    2,757.18       2,896.70     3,043.08    3,197.16    3,355.52
       63          H•.        33.6408      35.3207        37.0862      38.9687    40.9168      42.9819
                 Appx.131-
                     wkly     2,691.26    2,825.66       2,966.90     3116.70     3,273.34    3,438.55
       64          Hourly     34.4647     36.2088        38.0385      39.9645     41.9440     44.0198
                 Appx. Bi-
                    wIdy      2,757.18    2,896.70       3,043.08     3,197.16    3,355.52    3,521.58
       65          Hourly     35.3207     37.0862        38.9587      40.9168     42.9819     45.1326
                 Appx. Si-
                    ve        2,825.66    2,966.90       3,116.70     3,273.34    3,438.55    3,610.61
       66          Hourly     36.2088     38.0385        39.9645      41.9440     44.0198     46.2561
                 Appx. 81-
                     wkly     2,896.70    3,043.08       3.197.16 _   3,355.52    3,521.68    3,700.49
       68          Haue       38.0385     39.9645        41.9440      44.0198     46.2561     48.5994
                 APPL Bi-
                    tedy      3,043.08    3,197.16       3,355.52     3,521.58    3,700.49    3,887.95
       69          Houdy      38.9587     40.9168        42.9819      45.1326     47.4117     49.8299
                 Appx. Bi•
                     wkly     3,116.70    3,273.34       3,438.55     3,810.61    3,792.94    3,986.39
       73          Houee      42.9819     45.1326        47.4117      49.8299     52.3551     54.9980
                 Appx. Bi-
                     widy     3,438.55    3,610.61       3,792.94     3,986.39    4,188.41    4,399.84
      75          Houdy       45.1326     47.4117        49.8299      52.3551     54.9980     57.7586
                Appx. El-
                    wie       3,610.61    3,792.94       3,986.39     4,188.41    4,399.84    4,620.69
      77          Haute       47.4117     49.8299        62.3551      54.9980     57.7586     60.7011
                Appx. Bi-
                    teile     3,792.94    3,986.39       4,188.41     4,399.84    4,620.69    4,856.09
      79          Howe        49.8299     52.3551        54.9980      57.7586     60.7011     63.7934
                Appx. Bi-
                    wie       3,986.39    4,188.41       4,399.84     4,620.69    4,856.09    5,103.47




                                                         54
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 62 of 63 Page ID #:85
Case 5:21-cv-01153-JGB-SHK Document 1-1 Filed 07/09/21 Page 63 of 63 Page ID #:86
